Exhibit 10.2

 

Execution Version

 

FIRM CRUDE OIL GATHERING AND
TRANSPORTATION AGREEMENT

 

September 26, 2014

 

MONARCH OIL PIPELINE, LLC

 

“GATHERER”

 

AND

 

JONES ENERGY, LLC

 

“SHIPPER”

 

--------------------------------------------------------------------------------


 

FIRM CRUDE OIL GATHERING AND
TRANSPORTATION AGREEMENT

 

This Firm Crude Oil Gathering and Transportation Agreement (“Agreement”) is made
and entered into this 26th day of September, 2014 (“Effective Date”), by and
between Monarch Oil Pipeline, LLC, a Delaware limited liability company
(“Gatherer”) and Jones Energy, LLC, a Texas limited liability company
(“Shipper”).  Gatherer and Shipper are sometimes referred to herein individually
as a “Party” and collectively as, the “Parties.”

 

RECITALS

 

1.                                      Shipper holds certain oil and gas leases
located in Lipscomb and Hemphill Counties, Texas (as described on Exhibit A),
and has Crude Oil production therefrom that it desires to have gathered by
pipeline or received at truck unloading terminals by Gatherer.

 

2.                                      Shipper desires Gatherer to design,
newly construct, own, maintain and operate various Crude Oil pipelines,
automated truck unloading facilities, and other related facilities to be located
in Lipscomb and Hemphill Counties, Texas for the purpose of receiving for the
gathering and further handling on a firm basis of Shipper’s Crude Oil located in
the South Lipscomb and Hemphill Areas.  The Parties have executed a Letter of
Intent (“LOI”) dated April 10, 2014, whereby Shipper, in order to provide
Gatherer and/or its Affiliates an incentive to build the facilities, agreed to
dedicate Crude Oil production to Gatherer for pipeline gathering or truck
transportation from the AOD, with such Dedication and AOD defined below in this
Agreement.  Further, Shipper has the right to deliver hereunder Shipper’s Crude
Oil production by truck receipts.  The total acreage dedicated to Gatherer
and/or its affiliates is at least 30,000 acres for a term of ten (10) years. 
Therefore, Shipper hereby agrees to serve as the Anchor Shipper so as to incent
and enable Gatherer to invest the capital and resources in order commence the
design, construction and operation of a new Crude Oil gathering pipeline, truck
unloading facilities, and related facilities as set forth in the LOI.

 

AGREEMENT

 

In consideration of the mutual covenants, promises and agreements in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               The following capitalized terms used in this
Agreement and the attached exhibits and schedules shall have the meaning set
forth below:

 

“Actual Shipments” means the volumes of Crude Oil that originate at the Central
Receipt Points (CRPs) and are ultimately delivered to the Delivery Point(s) for
the account of Shipper.

 

“Affiliate” means any Person, corporation, partnership, limited partnership,
limited liability company, or other legal entity, whether of a similar or
dissimilar nature, which (i) controls, either directly or indirectly, a Party,
or (ii) is controlled, either directly or indirectly, by such Party, or (iii) is
controlled,

 

--------------------------------------------------------------------------------


 

either directly or indirectly, by a Person or entity which directly or
indirectly controls such Party.  As used in this definition, “control” means the
ownership of (or the right to exercise or direct) fifty percent (50%) or more of
the voting rights in the appointment of directors of such entity, or fifty
percent (50%) or more of the interests in such entity.

 

“Agreement” has the meaning set forth in the initial paragraph.

 

“Anchor Shipper” means any Person that agrees to be contractually bound to be
the initial or first shipper of Crude Oil on the Facilities upon the completion
of the construction or modification of the Facilities

 

“API Gravity” or “Gravity” means Gravity determined in accordance with the ASTM
International (formerly known as the American Society for Testing and Materials)
(“ASTM”) Designation D-287-82 or the latest revision thereof

 

“Applicable Law” means with respect to any Person, property or matter, any of
the following applicable thereto: any statute, law, regulation, ordinance, rule,
judgment, rule of common law, order, decree, governmental approval, concession,
grant, franchise, license, agreement, directive, ruling, guideline, policy,
requirement or other governmental restriction or any similar form of decision
of, or determination by, or any interpretation, construction or administration
of any of the foregoing, by any Governmental Authority, in each case as amended.

 

“Area of Dedication” or “AOD” means the areas depicted on Exhibit B and
described as: (i) “South Lipscomb” and located in Lipscomb County, Texas and a
two-mile radius surrounding the South Lipscomb Area, (ii) “Hemphill” and located
in Hemphill County, Texas, and a two-mile radius surrounding the Hemphill Area,
and (iii) any part of the Area of Mutual Interest added to the Area of
Dedication pursuant to Section 3.1.1; in each case, from which Shipper’s Crude
Oil is dedicated to this Agreement.  Exhibit B shall be amended from time to
time as agreed by the Parties.

 

“Area of Mutual Interest” or “AMI” means the areas depicted on Exhibit B.

 

“ASME” means American Society of Mechanical Engineers.

 

“ASTM” means ASTM International, formerly known as the American Society for
Testing and Materials.

 

“Barrel” or “bbl” means forty-two (42) gallons of 231 cubic inches per gallon at
60 degrees Fahrenheit (60° F).

 

“BPD” means barrels per day.

 

“BS&W” means basic sediment, water and other impurities.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the State of Texas are permitted or required to close.

 

“Casey Station” has the meaning set forth in Section 2.1.2.

 

2

--------------------------------------------------------------------------------


 

“Central Receipt Points” or “CRPs” means the inlet flange of Gatherer’s
facilities at the receipt points located along the Gathering System for the
purpose of receiving Shipper’s Crude Oil, Casey Station, Lipscomb Station,  and
any other points mutually agreed upon in the future at which Gatherer will
receive Shipper’s Crude Oil.  Prior to the Commencement Date, each CRP shall be
equipped with (i) automated communication equipment to allow for remote
monitoring and control of Gathering System pumps at each such location and
(ii) a LACT Unit. The CRPs are described on Exhibit C-1.

 

“Commencement Date” shall be the Facilities’ in-service date which shall be the
first Day of the Month following the date Gatherer notifies Shipper that
Gatherer has obtained all required operating permits and/or necessary regulatory
approvals, that the required amounts of line and tank fill have been delivered
by Shipper to Gatherer in accordance with Section 4.7  titled Line Fill and Tank
Fill, and that the Facilities are operational to the extent necessary to
commence commercial service with respect to the receipt, gathering,
transportation, storage, handling and delivery of Crude Oil under this
Agreement.

 

“Connection Timing Commitment” has the meaning set forth in Section 4.4.

 

“Crude Oil” means naturally occurring, unrefined petroleum product composed of
hydrocarbon deposits of varying grades.

 

“Day” means a period of twenty-four (24) consecutive hours commencing at
7:00 A.M. prevailing Central Time.

 

“Dedicated Firm Shipper” means a Shipper that has (a) committed all Crude Oil
production from at least 30,000 acres for a term of at least 10 years; and
(b) entered into an Agreement with Gatherer prior to the Commencement Date.

 

“Dedication” means Shipper’s dedication, subject to Article III, to Monarch
and/or its Affiliates, for the Term except and to the extent released hereunder,
of all of Shipper’s recoverable Crude Oil or Shipper’s Affiliate’s recoverable
Crude Oil produced from oil and gas wells located within the Area of Dedication
in which Shipper or its Affiliates now or hereafter owns, controls, acquires,
and has the right to sell, market (as such marketing rights may change from time
to time), or otherwise dispose of and that is not subject to a Prior Dedication
as of the Effective Date (or, for subsequently acquired interests within the
Area of Dedication, that is not subject to a Prior Dedication as of the date of
acquisition).  Shipper agrees that the entirety of Shipper’s Crude Oil subject
to Shipper’s Dedication shall be delivered by Shipper to Monarch and/or its
Affiliates either at the CRP(s) or at the automated truck unloading stations at
the Casey Station where Monarch and/or its Affiliates shall receive the Crude
Oil for its transportation in accordance with this Agreement.

 

“Delivery Point(s)” means the outlet flange of Gatherer’s facilities upstream of
the interconnect with Valero at or near the Valero Piper Station in Lipscomb
County, Texas, the outlet flange of Gatherer’s truck loading and unloading
facilities at Lipscomb Station, and the outlet flange of Gatherer’s truck
loading and unloading facilities at Casey Station and any other points mutually
agreed upon in the future at which Gatherer will redeliver Shipper’s Crude Oil. 
The Delivery Point(s) are described on Exhibit C-1.

 

“Disclosing Party” has the meaning set forth in Section 14.1.

 

3

--------------------------------------------------------------------------------


 

“Effective Date” has the meaning set forth in the initial paragraph.

 

“Excess Volume” has the meaning set forth in Section 3.3.1.

 

“Expedited Temporary Release” has the meaning set forth in Section 3.1.3(a)ii.

 

“Expedited Temporary Release Period” has the meaning set forth in
Section 3.1.3(a)ii.

 

“Extended Force Majeure Event” has the meaning set forth in Section 3.1.3(b).

 

“Facilities” means Gatherer’s facilities constituting the Gathering System,
Casey Station, the Lipscomb Station, and Gatherer’s interconnection facilities
with Valero’s facilities at or near the Valero Piper Station in Lipscomb County,
Texas.

 

“Facilities Loss Allowance” shall mean the Facilities’ actual losses due to
evaporation, measurement, or other losses in transit.

 

“Fee(s)” means, collectively, the Gathering Fee, the Priority Capacity Rate, the
Treating Fee and Unloading and Transportation Fee, as applicable.

 

“Force Majeure” has the meaning set forth in Section 11.1.

 

“Gatherer” has the meaning set forth in the initial paragraph.

 

“Gathering Fee” has the meaning set forth in Section 5.1.1.

 

“Gathering System” has the meaning set forth in Section 2.1.1(a).

 

“Governmental Authority” means any court, government (federal, tribal, state,
local, or foreign), department, political subdivision, commission, board,
bureau, agency, official, or other regulatory, administrative, or governmental
authority.

 

“Governmental Authorizations” means any authorization, approval or permit from
any national, regional, state, local or municipal government, or any political
subdivision, agency, commission or authority thereof (including any maritime
authorities, port authority or any quasi-governmental agency) having
jurisdiction over a Party or its Affiliates, the Facilities or any of the
activities contemplated by this Agreement pursuant to this Agreement.

 

“Hemphill Area” means the lands identified on Exhibit B as “Hemphill”.

 

“Initial CRP(s)” means the 167 CRPs identified in Exhibit C-1.

 

“Interruption” and “Curtailment” have the meaning set forth in Section 4.8.1.

 

“LACT Unit” means an oil industry standard lease automated custody transfer unit
comprised of a Coriolis mass measurement meter and BS&W monitor, as well as
other necessary controls.

 

“Line Fill” and “Tank Fill” means the static quantity of Crude Oil needed to
occupy the physical space within the Facilities required for Facilities
operations.

 

4

--------------------------------------------------------------------------------


 

“LOI” has the meaning set forth in the second recital.

 

“Losses” means all losses, liabilities, damages, claims, demands, fines,
penalties, costs, or expenses, including reasonable attorneys’ fees and court
costs.

 

“Month” means a calendar month beginning at 12:01 am on the first day of the
calendar month and ending at 12:01 am on the first day of the next calendar
month.

 

“Notice(s)” has the meaning set forth in Section 13.1.

 

“Party” or “Parties” has the meaning set forth in the initial paragraph.

 

“Person” shall be broadly interpreted to include, without limitation, any
corporation, company, partnership, trust, governmental authority or individual

 

“Lipscomb Station” has the meaning set forth in Section 2.1.3.

 

“Primary Term” has the meaning set forth in Section 6.1.

 

“Priority Capacity” has the meaning set forth in Section 4.8.3.

 

“Priority Capacity Rate” has the meaning set forth in Section 5.1.2.

 

“Prior Dedication” has the meaning set forth in Section 3.1.2.

 

“Proration” has the meaning set forth in Gatherer’s Rules and Regulations.

 

“Prorationed Capacity” has the meaning set forth in Section 4.8.2.

 

“Quality Specifications” has the meaning set forth in Section 7.1.1.

 

“Receiving Facilities” has the meaning set forth in Section 7.1.1.

 

“RFP” means Shipper’s Updated Request for Proposal date February 13, 2014.

 

“RRC” means the Railroad Commission of Texas, or any successor agency.

 

“Rules and Regulations” has the meaning set forth in Section 12.2.

 

“Secondary Term” has the meaning set forth in 6.1.

 

“Shipper” includes the Party that executes the Agreement, and that Party’s
heirs, successors, and assignees.

 

“Shipper’s Crude Oil” means the Crude Oil produced from oil and gas wells in
which Shipper or its Affiliates owns or controls an interest and has the right
to market.

 

“South Lipscomb Area” means the lands identified on Exhibit B as “South
Lipscomb” and located in Lipscomb and Hemphill Counties, Texas.

 

“Subsequently Acquired Crude Oil” has the meaning set forth in Section 3.1.1(a).

 

5

--------------------------------------------------------------------------------


 

“Temporary Release” has the meaning set forth in Section 3.1.3(a).

 

“Term” has the meaning set forth in Section 6.1.

 

“Third Party” means any Person not a Party or an Affiliate of a Party to this
Agreement.

 

“Treating Fee” has the meaning set forth in Section 7.1(a)(3).

 

“Uneconomic” has the meaning set forth in Section 6.2.1.

 

“Unloading and Transportation Fee” has the meaning set forth in Section 5.1.1.

 

“Year” or “year” means any period consisting of 365 consecutive days, commencing
and ending at 7:00 a.m., prevailing Central Time; provided that any year which
contains the date of February 29 will consist of 366 consecutive days.

 

1.2                               Rules of Interpretation.

 

1.2.1                     Unless otherwise specified therein, all terms defined
in this Agreement shall have the defined meanings when used in any certificate
or other document made or delivered pursuant hereto.

 

1.2.2                     As used herein, and in any certificate or other
document made or delivered pursuant hereto, (i) the words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), and
(iii) references to agreements or other contracts shall, unless otherwise
specified, be deemed to refer to such agreements or contracts as amended,
supplemented, restated or otherwise modified from time to time.

 

1.2.3                     The words “hereof”, “herein” and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

1.2.4                     The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.

 

ARTICLE II
CONSTRUCTION AND MAINTENANCE OF FACILITIES

 

2.1                               Construction of the Facilities.  Upon the
Effective Date and subject to obtaining all required permits, consents,
regulatory approval and rights-of-way, Gatherer will at its sole cost and
expense engage in construction of the Facilities as follows:

 

2.1.1                     Gathering System.

 

(a)                                 Pipeline.  Gatherer will design, construct,
own, operate and maintain crude oil pipelines (“Gathering System”) and related
facilities in Lipscomb and Hemphill

 

6

--------------------------------------------------------------------------------


 

Counties, Texas to enable Gatherer to gather Shipper’s Crude Oil produced from
the South Lipscomb Area at the CRPs to the Casey Station.  Gatherer will design,
construct, own, operate and maintain a 4” crude oil pipeline to receive
Shipper’s Crude Oil at the Casey Station and deliver it to the Delivery
Point(s).  A map of the Gathering System is attached hereto as Exhibit C-1.

 

(b)                                 Central Receipt Points.  Gatherer shall
design, construct, own, operate and maintain 167 CRPs “Initial CRPs” and any
additional CRPs as required under the terms of the Agreement, the exact
locations of which shall be determined by Shipper.  Shipper agrees to cause
480-volt electricity to be available at each CRP location. The CRPs are depicted
on Exhibit C-1 and the flow diagram of a typical CRP installation is attached
hereto as Exhibit C-2.

 

2.1.2                     Casey Station.  Gatherer will design, construct, own,
operate and maintain a facility located at the terminus of the Gathering System
in Section 161 in Lipscomb County, Texas (“Casey Station”), consisting of inlet
meters (measuring all Crude Oil entering the Casey Station from the Gathering
System), a minimum of four automated truck loading and unloading facilities, a
minimum of 10,000 BPD of Crude Oil tank storage, vapor recovery equipment, and
subject to the Parties mutually agreeing to a fee, a crude oil heater to be
utilized as necessary in the event Crude Oil is delivered that does not meet the
specifications herein.  The Casey Station flow diagram is attached hereto as
Exhibit C-3.

 

2.1.3                     Lipscomb Station.  Gatherer will design, construct,
own, operate and maintain a facility located at the terminus of the Gatherer’s
Gathering System at or near the Valero Piper Station in Lipscomb County, Texas
(“Lipscomb Station”), consisting of inlet meters (measuring all Crude Oil
delivered to Valero Pipeline at the Valero Piper Station from the Gathering
System), a minimum of two automated truck loading and unloading facilities with
LACT measurement units, a minimum of 3,000 BPD of Crude Oil tank storage, vapor
recovery equipment, and subject to the Parties mutually agreeing to a fee, a
crude oil heater to be utilized as necessary in the event Crude Oil is delivered
that does not meet the specifications herein. The Lipscomb Station flow diagram
is attached hereto as Exhibit C-4.

 

2.2                               Maintenance and Other Operations.

 

2.2.1                     Gatherer shall have the exclusive responsibility,
control and management over the operation, maintenance and repair of the
Facilities.  Gatherer shall perform its obligations under this Agreement in a
good and workmanlike manner, in its judgment as a reasonably prudent operator,
and in conformity with the practices in the industry and particular
circumstances operating in and around the South Lipscomb Area and Hemphill Area
in Texas.

 

2.2.2                     Gatherer may interrupt its performance for a
reasonable period of time for the purpose of making necessary or desirable
inspections, alterations, and repairs (“Maintenance”) and Gatherer shall give
Shipper reasonable Notice of its intention to suspend its performance, except in
cases of emergency where such Notice is impracticable or in cases where the
operations of Shipper will not be affected.  Gatherer shall endeavor to arrange
such interruptions so as to inconvenience Shipper as little as possible.

 

7

--------------------------------------------------------------------------------


 

2.2.3                     During any event(s) of Maintenance affecting
Gatherer’s ability to transport Shipper’s Dedication for a period in excess of
seven (7) consecutive Days, such Maintenance shall be deemed an Interruption and
Curtailment event and Shipper shall be released from its obligation hereunder to
deliver the Crude Oil Gatherer at the Receipt Point(s) pursuant to
Section 3.1.3.

 

2.3                               Compliance with Laws — Construction.  Gatherer
represents and warrants that the Facilities have been or will be constructed in
a good and workmanlike manner and in compliance with all federal, state, tribal
and local laws, ordinances, rules, regulations and orders of governmental
authorities with jurisdiction over the Parties and/or Facilities, including
compliance with Department of Transportation regulations regarding pipeline
safety standards found at CFR Title 49 — Transportation, Subchapter D — Pipeline
Safety, Part 195 — Transportation of hazardous Liquids by Pipeline.

 

2.4                               Sale of Gathering System Prior to Completion. 
If Gatherer desires to sell the Gathering System to an unaffiliated third party
prior to its completion, including through a change of control (excepting a
public offering of equity or other ownership by Gatherer), Gatherer will require
the new Gatherer of the Gathering System to assume Gatherer’s obligations under
this Agreement, the LOI and the RFP, along with any agreed-to system plans and
designs.

 

2.5                               Easements Rights-of-Way, And Third Party Well
Connects.

 

2.5.1                     Easements and Rights-of-Way.  To the full extent of
its rights to do so, Shipper hereby assigns and grants to Gatherer the necessary
easements and rights-of-way, including surface locations, on and across the
lands and leases associated with the Dedication hereunder for the purpose of
installing, using, inspecting, repairing, operating, replacing, and removing
Gatherer’s pipelines, meters, and other equipment used or useful in the
performance of this Agreement.  Any property of Gatherer placed in or upon such
lands shall remain the personal property of Gatherer, subject to removal of it
at any time for any reason within a reasonable time after the termination of
this Agreement.  Subject to any mineral or surface lease, or any other
contractual obligations, Gatherer shall enjoy the rights of ingress and egress
across the land and leases of Shipper for the purposes herein.

 

2.5.2                     Third Party Well Connects.  Gatherer shall have the
right to connect Third Party well(s) to any lateral pipeline downstream of the
CRPs, that Gatherer installs originally to connect one of Shipper’s
well(s) hereunder and to commingle Third Party Crude Oil that meets the quality
and other delivery requirements applicable to Shipper’s Crude Oil hereunder with
Shipper’s Crude Oil in such pipeline.  Prior to connecting a Third Party well to
any pipeline lateral installed originally to connect one of Shipper’s Wells,
Gatherer shall determine the capacity of such pipeline lateral and will refrain
from connecting the Third Party well to such lateral if the connection of the
Crude Oil from such Third Party will cause a violation of a term or condition of
this Agreement.

 

2.6                               Intrastate Common Carrier.  Gatherer will
operate the Gathering System to the extent it provides service in intrastate
commerce, as an intrastate common carrier oil pipeline as defined under Texas
law.

 

8

--------------------------------------------------------------------------------


 

2.7                               In Service Date.  Gatherer shall use
commercially reasonable efforts to place the Facilities in service by April 1,
2015.  If the Gathering System is not in service within 180 Days of April 1,
2015, then Shipper shall have the right to contract for alternative
transportation of Shipper’s Crude Oil for consecutive ninety (90) Day periods
until such time as the Facilities are in service, provided that if the
Facilities go in service during one such ninety (90) Day period, Shipper shall
have no obligation to transport Shipper’s Crude Oil on the Facilities until the
expiration of that ninety (90) Day period.

 

ARTICLE III
DEDICATION

 

3.1                               Shipper’s Dedication.  Shipper’s Crude Oil is
dedicated hereunder as set forth in the definition of the term “Dedication” in
Article I, Section 1.1, subject to the terms of this Article III.

 

3.1.1                     Addition to Dedication.

 

(a)         Subsequently Acquired Crude Oil.  If, after the Effective Date,
Shipper acquires any right, title or interest in Crude Oil that is to be
produced from any completed or future well in the Area of Mutual Interest,
Shipper shall promptly give Gatherer written Notice identifying, for any and all
such wells: Shipper’s right, title or interest in such Crude Oil (“Subsequently
Acquired Crude Oil”); the location of the well; the well’s historical production
or estimated future production; the estimated completion date for the well; and
whether the Subsequently Acquired Crude Oil was acquired by Shipper subject to
Prior Dedication.  If the Subsequently Acquired Crude Oil is subject to Prior
Dedication, Shipper shall give Gatherer an additional written Notice no later
than thirty (30) Days preceding the expiration or termination of the term of the
Prior Dedication.

 

i.                  Beginning on the same Day Gatherer receives Notice of the
Subsequently Acquired Crude Oil (or, for Subsequently Acquired Crude Oil subject
to Prior Dedication, on the Day Gatherer receives the additional Notice
preceding the expiration or termination of the term of the Prior Dedication),
and for a period of thirty (30) Days thereafter, Gatherer shall have the option
to include such Subsequently Acquired Crude Oil to this Agreement for Pipeline
Gathering Services; provided, however, that Gatherer shall have no right to
exercise such option if either (A) the Gathering System does not have sufficient
capacity available to provide firm service for the estimated future production
of Crude Oil from the applicable well or (B) Shipper does not have an available
market at the Delivery Point(s) for all such estimated future production of
Crude Oil from the applicable well, provided that Shipper has exercised
commercially reasonable efforts to obtain a market at the Delivery Point(s).

 

9

--------------------------------------------------------------------------------


 

ii.               If Gatherer has the right to exercise such option, Gatherer
must exercise such option by providing Shipper written Notice within the thirty
(30) Day period set forth in Section 3.1.1(a)i.  In Gather’s Notice, Gatherer
must provide to Shipper the date on which Gatherer expects to connect to the
Gathering System the CRP(s) for such Subsequently Acquired Crude Oil.

 

iii.            If Gatherer exercises such option under this Section 3.1.1(a),
then, effective immediately, this Agreement shall be deemed amended to include
(A) to the Dedication, such Subsequently Acquired Crude Oil, (B) to the AOD, the
lands subject to the leases (or other similar rights) in respect of such
Subsequently Acquired Crude Oil, (C) the CRP(s) at which the Subsequently
Acquired Crude Oil will be received by Gatherer, and (D) the Delivery
Point(s) at which the Subsequently Acquired Crude Oil will be delivered by
Gatherer.

 

iv.           Any wells added to the Dedication pursuant to this Section 3.1.1
will be subject to the Connection Timing Commitment as defined in Section 4.4.

 

v.              If the option expires or Gatherer declines to exercise the
option as set forth in this Section 3.1.1(a) such Subsequently Acquired Crude
Oil shall be permanently released from this Agreement and the lands subject to
the lease(s) (or other similar rights) in respect of such Subsequently Acquired
Crude Oil shall be removed and permanently excluded from the AMI and/or AOD, as
applicable; provided that such release, removal and exclusion in respect of such
Subsequently Acquired Crude Oil pursuant to this Section 3.1.1(a)v. does not
affect either Party’s rights in respect of any other Subsequently Acquired Crude
Oil.

 

(b)         Future Expansions.  Subject to Section 3.1.1(a), the AOD shall at
all times include all lands within two (2) miles of any part of the Gathering
System except as otherwise excluded pursuant to Section 3.1.1.  If Gatherer at
any time after the Effective Date expands the Gathering System, then, beginning
on the in-service date of such expansion, the AOD shall be increased to include
all lands within two (2) miles of any part of such expansion and this Agreement
shall be deemed amended to reflect the increased AOD.

 

3.1.2                     Exclusion from Dedication.

 

(a)                                 The Dedication does not include any Crude
Oil that has previously been dedicated to another pipeline or market prior to
the Effective Date (or in the case of subsequently acquired interests, prior to
the date of such acquisition) (the “Prior Dedication”).  Shipper shall not
extend marketing or transportation agreements governing Crude Oil subject to a
Prior Dedication(s) beyond the end of the longest primary contract term
associated with the transportation and/or marketing of that particular Crude
Oil.

 

10

--------------------------------------------------------------------------------


 

Upon termination of such agreements, all Crude Oil subject to the Prior
Dedication(s) shall be deemed part of Shipper’s Dedication hereunder for the
remaining Term of this Agreement.

 

(b)                                 If Shipper transfers any right, title, or
interest in the Dedication, such transfer shall be made subject to this
Agreement and any such transfer shall not impair the Dedication herein to
Gatherer.  Shipper shall notify Gatherer of any such transfer within ten
(10) Business Days of the effective date thereof.  Shipper shall notify in
writing any transferee that such acreage remains dedicated to Gatherer pursuant
to this Agreement and Shipper shall ensure that any such transfer is accompanied
with appropriate contractual language requiring the transferee to deliver Crude
Oil subject to the Dedication to Gatherer during the Term of and in accordance
with this Agreement.  Any such transfer or Shipper’s failure to notify Gatherer
thereof shall not impair Gatherer’s rights under this Agreement as against
Shipper; provided that Gatherer shall release and waive any rights under this
Agreement it may have against Shipper if and to the extent the transferee enters
into an agreement with Gatherer on substantially the same terms as those
provided herein in respect of the transferred rights, title or interest in Crude
Oil subject to the Dedication.

 

(c)                                  If Shipper transfers any right, title, or
interest in some, but not all of the Dedication, in addition to the requirements
set forth above, any right, title, or interest retained by Shipper shall remain
subject to this Agreement and the Dedication, and Shipper’s fees under
Article V, shall not be affected by the transfer.  All of Shipper’s right,
title, or interest in Crude Oil subject to the Dedication will continue to be
subject to the Dedication and the fees in Article V will remain unchanged.

 

(d)                                 In addition to the audit rights of the
Parties in Section 9.4, on thirty (30) Days prior written Notice, Gatherer shall
have the right at its expense, at reasonable times during business hours on a
Business Day, to audit the books and records of Shipper to the extent necessary
to verify the accuracy of any statement or representation of Shipper related to
Shipper’s Dedication, Prior Dedications or other prior obligations.

 

3.1.3                     Interruption.

 

(a)                                 Short-Term Interruption — Release from
Dedication.  During any event(s) of Force Majeure as defined in Article XI
herein, Prorationed Capacity, or Interruption and Curtailment affecting
Gatherer’s ability to accept Shipper’s Dedication for a period in excess of
seven (7) consecutive Days, Shipper shall have a temporary release from this
Dedication, but only for those Barrels: (1) not accepted by the Gatherer in its
Facilities; or (2) intended for delivery to the CRPs affected by such Force
Majeure, Prorationed Capacity or Interruption and Curtailment (“Temporary
Release”); except that, if the cause of any event(s) of Force Majeure,
Prorationed Capacity, or Interruption and Curtailment is due solely to the
individual or collective gross negligence of Shipper and/or any Affiliate,
agent, or subcontractor thereof, Shipper shall be granted a Temporary Release,
but shall be required to pay Gatherer the fees under Section 5.1.1 as though the
Barrels subject to the Temporary Release constituted Actual Shipments over

 

11

--------------------------------------------------------------------------------


 

and through the Facilities, a notarized accounting of which shall be provided to
Gatherer within fifteen (15) Days of Shipper resuming deliveries to the
Facilities following the end of such Temporary Release.

 

i.                                          For the duration of any such
Temporary Release, Shipper will be free to dispose of released Crude Oil volumes
under other arrangements in Shipper’s sole discretion, provided that Shipper
shall make commercially reasonable efforts to sell Shipper’s released Crude Oil
volumes to the owner of the pipeline(s) immediately downstream of the Delivery
Point(s), and/or its affiliates.  To the extent Shipper was able to sell
Shipper’s released Crude Oil volumes to the owner of the pipeline(s) immediately
downstream of the Delivery Point(s), and/or its affiliates, Shipper shall resume
deliveries of released Crude Oil volumes to the Facilities no later than the
third (3rd) Day following delivery of Notice by Gatherer stating that the Force
Majeure, Prorationed Capacity, or Interruption and Curtailment has ended and
Gatherer is able to accept delivery of all such released volumes.  For all other
temporarily released volumes, Shipper’s Temporary Release from the Dedication
shall end, and Shipper shall resume deliveries of released Crude Oil volumes to
the Facilities, no later than the first (1st) Day of the fourth (4th) month
following delivery of Notice by Gatherer stating that the Force Majeure,
Prorationed Capacity or Interruption and Curtailment has ended and Gatherer is
able to accept delivery of all such released volumes of Shipper’s Crude Oil.

 

ii.                                       Notwithstanding the requirements
above, Shipper’s Temporary Release shall commence prior to the expiration of the
seven (7) consecutive Day period if waiting the full seven (7) Days will cause
Shipper to shut in production wells within the AOD and expediting the release is
the only way to avoid the shut in (“Expedited Temporary Release”).  The
Expedited Temporary Release period shall last only until the expiration of the
seven (7) Day waiting period set forth above (“Expedited Temporary Release
Period”).  Shipper may sell its Crude Oil at the affected CRP(s) or at the Casey
Station to third-parties through the end the Expedited Temporary Release period
only.  The provisions in Section 3.1.3(a)  and 3.1.3(a)(i) above, shall not
apply until the Expedited Temporary Release Period has expired.  Shipper shall
provide Notice to Monarch prior to releasing Shipper’s Crude Oil in an Expedited
Temporary Release.  The Notice shall state that the release meets the criteria
of this Sub-Section for an Expedited Temporary Release.

 

(b)                                 Long-Term Interruption — Release from
Dedication.  Within twenty-one (21) Days of any event(s) of Force Majeure or
Interruption and Curtailment affecting Gatherer’s ability to accept all or part
of the Crude Oil volumes subject to Shipper’s Dedication, Gatherer shall provide
Shipper with Notice to the extent Gatherer anticipates such event(s) will last
longer than one hundred and eighty (180) Days (the “Extended Force Majeure
Event”).  Gatherer’s notification shall include a good faith estimate of the
length of the Extended Force Majeure Event and when Gatherer anticipates it
again will

 

12

--------------------------------------------------------------------------------


 

be able to accept such Crude Oil volumes subject to Shipper’s Dedication. 
Shipper and Gatherer will work together in good faith to find alternative
gathering and/or transportation services for such Crude Oil volumes subject to
Shipper’s Dedication and affected by the Extended Force Majeure Event.  The term
of any such alternative gathering and/or transportation service agreement must
end no later than the first (1st) Day of the second (2nd) full Month following
Gatherer’s notification’s estimated end date for the Extended Force Majeure
Event.

 

3.2                               Shipper’s Reservations.  Shipper reserves the
following rights:  (i) to operate the wells producing from the AOD as a
reasonably prudent operator; (ii) to operate separation and tankage facilities
on the well sites in the AOD; (iii) to pool, communitize, or unitize Shipper’s
interests in the AOD; (iv) to use Crude Oil for lease operations (excluding any
type of major secondary or tertiary recovery projects); and (v) to distribute
Crude Oil in-kind to various Third Parties as required by contractual
obligations of Shipper in effect prior to the date hereof (or, for any later
acquired interests, prior to the date of the acquisition), including lessors and
royalty owners as required by the applicable provisions of any such oil and gas
lease.

 

3.3                               Rights to Unutilized Capacity.

 

3.3.1                     Subject to available capacity, Shipper shall have the
right during each Month of the Term, but not the obligation, to ship Shipper’s
Crude Oil in excess of 5,000 BPD (“Excess Volume”) at the Gathering Fee set
forth in Section 5.1.1.  Gatherer agrees to transport such Excess Volume subject
to available capacity and the provisions set forth in Gatherer’s Tariff.

 

3.3.2                     Shipper agrees that, to the extent it does not utilize
its capacity in any Month, Gatherer may utilize such unused capacity for the
provision of services to other shippers without impacting the payment or
Dedication obligations of Shipper under this Agreement.

 

ARTICLE IV
GATHERING SERVICES

 

4.1                               Pipeline Gathering Service.  Commencing on the
Commencement Date, Shipper shall deliver or cause to be delivered Shipper’s
Crude Oil subject to the Dedication and connected directly to an Initial CRP or
future CRP for pipeline gathering.  Gatherer shall accept delivery of such
Shipper’s Crude Oil as nominated at the CRPs and shall gather such Shipper’s
Crude Oil and redeliver it on a firm basis to the Delivery Point(s), net
Shipper’s pro-rata share of the Facilities Loss Allowance.

 

4.2                               Non-Pipeline/Truck Deliveries.  Commencing on
the Commencement Date, Shipper shall deliver or cause to be delivered by means
other than through the Gathering System Shipper’s Crude Oil subject to the
Dedication and that is not connected to the Gathering System to the truck
facilities at the Casey Station or the Lipscomb Station.  Further, Shipper has
the right to deliver Shipper’s Crude Oil by truck receipts from the North
Lipscomb or other areas to the truck facilities at the Casey Station or the
Lipscomb Station.  Gatherer agrees to unload and accept into its Facilities at
the Casey Station for Shipper’s account all of such Shipper’s Crude Oil pursuant
to the terms and conditions herein.  Gatherer will redeliver such Shipper’s
Crude Oil at the Delivery Point(s), net Shipper’s pro-rata share of the
Facilities Loss Allowance.

 

13

--------------------------------------------------------------------------------


 

4.3                               Gatherer’s Capacity Obligation.  In
consideration of Shipper’s commitments herein, for the Primary Term of the
Agreement, Gatherer will make available capacity of 5,000 Barrels per day to the
Valero Piper Station Delivery Point; provided that after the first five
(5) years of the Primary Term, Gatherer will adjust the available capacity
annually based on 120% of Shipper’s deliveries of Barrels of Crude Oil to the
Gathering System averaged for the immediate prior calendar year; and further
provided that Gatherer will only make an upward adjustment if sufficient firm
capacity is available to accommodate such adjustment.

 

4.4                               Future Newly-Drilled Well Connections. 
Gatherer agrees to connect to the Gathering System any future newly-drilled
wells subject to the Dedication and drilled by Shipper within the South Lipscomb
Area and located within one (1) mile of the Gathering System (as configured and
completed on the Commencement Date) within five (5) days of completion of any
such well and prior to first production, subject to events of Force Majeure (the
“Connection Timing Commitment”).  The Connection Timing Commitment will only
apply to wells for which Shipper notifies Gatherer of the completion date at
least forty-five (45) Days in advance of completion.  In the event that Shipper
does not notify Gatherer at least forty-five (45) Days in advance of the
completion date for a well, then Gatherer will commit to connecting the new well
within forty-five (45) Days of receiving the Notice from Shipper.  Gatherer may
in its sole discretion connect any future newly-drilled well subject to the
Dedication and located further than one (1) mile from the Gathering System, but
has no obligation to do so, provided, if Gatherer elects not to connect any such
well, the Parties may negotiate in order to attempt to reach mutually agreeable
terms to connect such well under an alternate fee structure.  The Parties will
amend this Agreement to memorialize any such agreement.  If the Parties are
unable to so mutually agree, Shipper shall deliver Shipper’s Crude Oil produced
from newly-drilled wells in the AOD and subject to the Dedication to the Casey
Station by means other than through the Gathering System for further
transportation on facilities owned and operated by Gatherer and/or its
Affiliates.

 

4.5                               Third Party Gathering.  Subject to Gatherer’s
commitment to gather and accept delivery of all of Shipper’s Crude Oil as
described in Section 4.1 and Section 4.2 on a firm basis, Gatherer may receive
into and utilize the Facilities, including the Gathering System and truck
unloading facilities, for gathering, transportation and storage of Crude Oil
produced by Third Parties and, subject to Section 4.6, such Crude Oil may be
commingled with Shipper’s Crude Oil.

 

4.6                               Quality Management.  As provided in
Section 4.5, Shipper acknowledges that Shipper’s Crude Oil may be commingled
with other Crude Oil produced by Third Parties and that the Crude Oil delivered
by Gatherer at the Delivery Point(s) will not necessarily be the identical Crude
Oil delivered by Shipper to Gatherer hereunder.  If Shipper’s Crude Oil is
commingled in the Facilities with Crude Oil belonging to Third Parties, then the
quality Shipper’s Crude Oil and any Third Party Crude Oil gathered and
transported on the Facilities will be determined and settled in accordance with
Gatherer’s Quality Bank Policy, as may be amended from time to time, and
attached as Exhibit F.

 

4.7                               Line Fill and Tank Fill.  Shipper agrees to
provide its pro rata share of Barrels of Crude Oil for Line Fill and Tank Fill
required for operation of the Gathering System, Casey Station, Lipscomb Station
and the Valero Piper Station interconnect.  Should Gatherer begin gathering or
transporting Third Party Crude Oil through the Facilities, it shall provide a
quarterly credit for Shipper’s account for that proportionate quantity of Crude
Oil attributable to such Third Party’s pro rata share of Line Fill and Tank

 

14

--------------------------------------------------------------------------------


 

Fill.  At any time there is no Third Party Crude Oil gathered and transported
through the Facilities, Shipper will once again provide its pro rata share of
the necessary operational Line Fill and Tank Fill to the Facilities.  Crude Oil
furnished for Line Fill and Tank Fill by Shipper may be withdrawn from the
Gathering System only after (i) expiration or termination of this Agreement,
(ii) Shipper inventory balances have been reconciled between Gatherer and
Shipper, and (iii) all fees due and payable to Gatherer by Shipper have been
fully and finally paid.  Gatherer shall have a reasonable period of time after
satisfaction of the above in which to complete administrative and operational
requirements incident to Shipper’s withdrawal of the Crude Oil.  Any losses to
Line Fill and/or Tank Fill due to evaporation, measurement or other losses in
transit shall be subject to allocation among all Shippers on a pro rata basis
but any individual Shipper’s allocation during a Month shall never exceed 0.2%
of that Shipper’s Line Fill or Tank Fill, as applicable.

 

4.8                               Interruption, Curtailment and Proration.

 

4.8.1                     Gatherer may “Interrupt” or “Curtail”, meaning
respectively to stop or reduce transportation service to Shipper and third party
shippers for such periods of time as it may reasonably require for the purpose
of effecting or allowing any repairs, maintenance, replacement, upgrading or
other work related to the Facilities, or upstream/downstream facilities in
circumstances which do not constitute Force Majeure.  If such Interruption or
Curtailment is due to a planned outage, Gatherer shall give Shipper prior notice
of such Interruption or Curtailment as soon as reasonably possible.  If such
Interruption or Curtailment is unforeseen, Gatherer shall give Shipper notice of
such Interruption and Curtailment as soon as reasonably possible.  Gatherer
shall use reasonable commercial efforts to minimize the extent and duration of
any Interruption or Curtailment and the impact of such Interruption or
Curtailment on the operation of the Facilities.

 

4.8.2                 Gatherer will follow a Proration policy as set forth in
the Rules and Regulations when the amount of Crude Oil nominations properly
submitted by all system shippers exceeds the Gathering System’s capacity for a
given Month.  The capacity available for service during the Month of allocation
(design capacity less any reduction in capacity because of Interruption and
Curtailment or Force Majeure as defined herein) is the “Prorationed Capacity”.

 

4.8.3                     Gatherer will maintain ninety percent (90%) of the
Prorationed Capacity for a Dedicated Firm Shipper (“Priority Capacity”). 
Shipper is eligible to make a Priority Capacity election should the Facilities
enter into a period of Proration.  Subject to reduced capacity (as a result of,
for example, Interruption or Curtailment or Force Majeure), Priority Capacity
will be available to Shipper during periods of proration.  Shipper may elect and
secure Priority Capacity by paying the “Priority Capacity Rate”.  In the event
that the Prorationed Capacity is less than design capacity (as a result of, for
example, Interruption or Curtailment or Force Majeure), the Priority Capacity
available for each Dedicated Firm Shipper will be allocated pro rata in
accordance with each Dedicated Firm Shipper’s respective committed volume.

 

4.8.4                 A “Curtailment” or “Curtailment event” does not include
Shipper’s Default or an inability to receive Crude Oil by any entity not an
Affiliate of Gatherer downstream of the Delivery Point(s) for any reason.

 

15

--------------------------------------------------------------------------------


 

4.9                               Nominations.  All nominations by Shipper shall
state the volume of Shipper’s Crude Oil, to be delivered to the Gathering System
Delivery Point(s) and the trucking Delivery Point(s).  Shipper will submit
Monthly nomination quantities to be delivered at the Delivery Point(s) stated in
Barrels for each Month not later than the 20th Day of the Month prior to the
delivery Month; provided that, when the 20th day of the Month falls on a weekend
or holiday, nominations will be required on the immediately preceding workday. 
Once nominated by Shipper for the Month, Shipper may change the nomination
quantity at any Receipt Point or Delivery Point by submitting a revised
nomination quantity no later than 11:30 a.m., Central Time, on the business day
prior to the Day such revised quantity is to be effective.  Further, Shipper
shall use the nomination procedure and process set forth in the applicable
Rules and Regulations in the Tariff filed with the RRC, or other governmental
entity having jurisdiction over the rules and terms and conditions of service of
Gatherer.  If Gatherer incurs any fees, fines, penalties or other action that
adversely affects Gatherer due to Shipper’s failure to nominate or comply with
the requirements of the Receiving Facilities, then Gatherer has the right to
suspend its performance hereunder for those deliveries of Crude Oil that are
causing such fees, fines, penalties or action, and Shipper shall pay, or
reimburse Gatherer for any expense it incurs plus a reasonable amount for
overhead, for such fees, fines, penalties or the action.

 

4.10                        Allocation of Deliveries.  Shipper and each Third
Party shipper will have allocated to it at the Delivery Point(s) on a Monthly
basis Actual Shipments based upon the total number of Barrels delivered to all
CRP’s by that respective Shipper or Third Party shipper as a percentage of the
total number of Barrels delivered to all CRP’s by the Shipper and all Third
Party shippers, and such allocation of the Actual Shipments will be net of
Shipper’s or Third Party shippers’ pro-rata share of the Facilities Loss
Allowance.  Further, Shipper’s Actual Shipments will be allocated back to
individual CRP’s based upon the number of Barrels delivered to each CRP as a
percentage of the total number of Barrels delivered to all CRP’s by the Shipper
and all Third Party shippers, net of Shipper’s pro-rata share of Facilities Loss
Allowance.

 

4.11                        Storage.  This Agreement does not govern any
commercial storage services.  Gatherer has working tanks that are needed by
Gatherer to transport Crude Oil, but has no other tanks and, therefore, does not
have facilities for rendering, nor does it offer, a commercial storage service. 
Gatherer will use its operational storage facilities, as necessary, to manage
the Gathering System and Facilities to allow for the gathering and
transportation of Shipper’s Crude Oil pursuant to Shipper’s confirmed
nominations for transportation to the Delivery Point(s).  Gatherer will not
accept for gathering or transportation any Crude Oil volumes for which Shipper
has not made the necessary arrangements for shipment beyond the Delivery
Point(s) or has not provided the necessary facilities for receiving said Crude
Oil as it arrives at the Delivery Point(s).  Provisions for storage during
transit in facilities furnished by Shipper at points on Gatherer’s system will
be permitted to the extent authorized by Gatherer.

 

ARTICLE V
FEES

 

5.1                               Fees.

 

5.1.1                     Dedicated Firm Shipper Fee:  A Dedicated Firm Shipper
shall pay Gatherer a fee (“Gathering Fee”) of $2.10 per Barrel for all Shipper’s
Crude Oil delivered to Gatherer at a CRP for transportation to the Delivery
Point(s) on the Gathering System and Shipper shall pay a fee

 

16

--------------------------------------------------------------------------------


 

(“Unloading and Transportation Fee”) of $1.00 per Barrel for all Shipper’s Crude
Oil delivered to Gatherer at Gatherer’s truck Loading/Unloading Facilities at
the Casey Station or the Lipscomb Station for transportation to the Delivery
Point(s).

 

5.1.2                     Priority Capacity Rate: If Shipper elects Priority
Capacity under Section 4.8.3, Shipper shall pay Gatherer a fee of $2.11 per
Barrel for all Shipper’s Crude Oil delivered to Gatherer at a CRP for
transportation to the Delivery Point(s) on the Gathering System, and $1.01 per
Barrel for all Shipper’s Crude Oil delivered to Gatherer at Gatherer’s truck
Loading/Unloading Facilities at the Casey Station or the Lipscomb Station for
transportation to the Delivery Point(s) (individually or together, the “Priority
Capacity Rate”).

 

5.1.3                     Treating Fee:  As defined in Section 7.1(a)(3), a
Treating Fee shall be mutually agreed to by the Parties, when and if necessary.

 

5.2                               Annual Fee Adjustment.  Gatherer shall have
the right to adjust all rates and fees set forth in this Agreement on an annual
basis, including without limitation the Gathering Fee, the Priority Capacity
Rate, the Unloading and Transportation Fee and the Treating Fee, each July 1 in
accordance with FERC indexing methodology as described in 18 C.F.R. § 342.3,
subject to the following qualifications.  In a given index year (July 1 through
June 30), Gatherer’s maximum annual fee adjustment shall be the lesser of
(a) the generally applicable index adjustment as published by FERC for that
given index year and (b) three percent (3%).  In the event that application of
the generally applicable index adjustment as published by FERC for a given index
year would result in a rate decrease, Gatherer shall not be required to decrease
its rates by more than three percent (3%).  Any such rate adjustment shall be
prorated for the first index year Gatherer is in service by multiplying (i) the
lesser of the index adjustment or three percent (3%) by (ii) a fraction, the
numerator of which is the number of Days between the Commencement Date and
June 30 of the index year and the denominator of which is 365.  The Gathering
Fee, the Priority Capacity Rate and the Unloading and Transportation Fee shall
never be lower than the rate agreed to in this Agreement.

 

ARTICLE VI
TERM

 

6.1                               Term.  This Agreement shall commence on the
Effective Date and continue in effect for a period of ten (10) years (“Primary
Term”).  Thereafter, the Agreement shall automatically renew for consecutive one
year periods (each, a “Secondary Term” and together with the Primary Term, the
“Term”).  Either Party may terminate this Agreement by written Notice to the
other Party one (1) year prior to expiration of the Primary Term or any
Secondary Term.

 

6.2                               Uneconomic Operation.

 

6.2.1                     Gatherer reserves the right, on a not unduly
discriminatory or preferential basis, to reject or seek renegotiation of the
terms under which Gatherer shall continue the gathering of Shipper’s Crude Oil
on the Facilities should Gatherer determine that gathering Shipper’s Crude Oil
at any CRP becomes Uneconomic because of insufficient volume, or if all or part
of Gatherer’s Facilities receiving Shipper’s Crude Oil becomes Uneconomic to
operate, maintain, or repair because of the delivery of insufficient volumes of
Shipper’s Crude Oil.  Gatherer has the right to deem a CRP and any associated
part of the Facilities “Uneconomic” if the average BPD

 

17

--------------------------------------------------------------------------------


 

over a ninety (90) Day period at a particular CRP is less than twenty (20) BPD
for a CRP with one production well behind the point and thirty (30) BPD for a
CRP with more than one production well behind the point; provided, however, that
no Initial CRP or any part of the Facilities connecting the Initial CRPs to the
Delivery Point(s) as of the Commencement Date, as such Facilities and Initial
CRPs are set forth on Exhibit C1, shall ever be deemed Uneconomic during the
Primary Term. In the event of a CRP or part of the Facilities being declared
Uneconomic, Gatherer shall have the right to suspend receipt of Shipper’s Crude
Oil at that CRP or part of the Facilities, without liability as long as such
condition exists, by giving Shipper ninety (90) Days advance written Notice of
such suspension.  During the ninety (90) Day Notice period, the Parties agree to
meet to discuss and negotiate in good faith new terms for the applicable CRP or
part of the Facilities under which Gatherer would continue to gather Shipper’s
Crude Oil for transportation on the Facilities.  If the Parties are unable to
reach agreement as to a remedy to such condition within thirty (30) Days of the
end of the Notice period, either Shipper or Gatherer may cause the CRP(s) or
part(s) of the Facilities in question and any part of the Dedication intended
for delivery to such CRP(s) or part(s) of the Facilities shall be permanently
released from this Agreement.

 

6.2.2                     During any Secondary Term, in the event Gatherer
declares all or part of Gatherer’s Facilities Uneconomic, Gatherer shall have
the right to suspend operations of the Facilities or the affected part thereof
without liability as long as such condition exists by providing Shipper with
ninety (90) Days advance written Notice of the suspension.  The Parties agree to
meet within fifteen (15) Days after receipt of such Notice to discuss and
negotiate in good faith alternative terms to remedy such Uneconomic Facilities
condition.  If the Parties are unable to reach agreement as to a remedy to such
condition within thirty (30) Days of the end of the Notice period, Gatherer may
elect to terminate gathering operations with respect to all of its Facilities if
it has been declared Uneconomic or such part as has been declared Uneconomic and
shall provide Shipper thirty (30) Days prior written Notice of its intent to
terminate such operations.  If Gatherer terminates all or part of its gathering
operations pursuant to this Sub-Section, either Shipper or Gatherer shall have
the right to and may so cause the Dedication impacted by such termination to be
permanently released from this Agreement.

 

ARTICLE VII
QUALITY

 

7.1                               Quality.

 

(a)                                 Quality Specifications.  Shipper warrants
that Shipper’s Crude Oil is of a quality acceptable to each of the receiving
facilities immediately downstream of the Delivery Point(s) (“Receiving
Facilities”), in its natural produced state after normal oilfield lease
operations and commercially free of dirt, sediment and chemicals foreign to
virgin Crude Oil, including, but not limited to, chlorinated and/or oxygenated
hydrocarbons, lead and hazardous or industrial wastes.  Notwithstanding the
foregoing, Gatherer shall have the right, without prejudice to any other remedy
available to Gatherer, to reject any of Crude Oil that fails to meet the Quality
Specifications (“out of spec”), even after delivery to Gatherer, and to
discontinue accepting Shipper’s Crude Oil for so long as such conditions exist. 
Any acceptance by Gatherer of out of

 

18

--------------------------------------------------------------------------------


 

spec Crude Oil in one instance shall not be deemed as a waiver by Gatherer to
reject out of spec Crude Oil at a later time.  Shipper shall be liable for and
shall indemnify Gatherer and hold it harmless against all direct costs and
Losses (including loss of revenues) incurred by Gatherer for damage to
Gatherer’s Facilities or Third Party Crude Oil caused by Shipper delivering
Crude Oil failing to meet the Quality Specifications or for introduction of
contaminates into the Gathering System, which may include costs associated with
draining the Gathering System facilities, decontaminating the Gathering System
facilities, and refilling it with Line Fill and associated loss of revenues.  In
addition, Shipper warrants that Shipper’s Crude Oil:

 

(1) shall contain less than 0.4% sulfur by weight ;

 

(2) shall be of an API Gravity not to exceed 60º when corrected to 60º
Fahrenheit;

 

(3) shall not contain more than 1% by volume basic sediment and water (“BS&W”)
and other impurities, or on an individual basis, water shall not be more than
0.3% by volume and basic sediment shall not be more than 0.7% by volume as
determined by the average of representative samples.  Should any of Shipper’s
Crude Oil fail to meet the BS&W and Gatherer has the facilities to provide
treatment service for BS&W, Shipper shall pay Gatherer a fee (“Treating Fee”),
as may be mutually agreed by the Parties, and Gatherer shall treat Shipper’s
Crude Oil to bring it into compliance with the BS&W.

 

All specifications set forth in this Section 7.1 (a) are referred to as, the
“Quality Specifications”.

 

(b)                                 Cooperation with Connecting Carriers. 
Gatherer will work with connecting carriers regarding Gatherer’s quality
specifications and will advise such connecting carriers that any Crude Oil found
to be a detriment to Gatherer’s System and requirements will be rejected by
Gatherer and prevented from further transportation on Gatherer’s System.

 

7.2                               Specifications as to Quality Delivered. 
Gatherer warrants that the commingled Crude Oil in the Gathering System common
stream at the Delivery Point(s) shall not exceed an API Gravity of the lesser of
(x) 47.9 or (y) the maximum API gravity requirements of the Receiving
Facilities.

 

ARTICLE VIII
MEASUREMENT

 

8.1                               Measurement.  All measurements hereunder shall
be made from by Coriolis mass measurement meters.  All measurements and tests
shall be made in accordance with the latest ASTM or ASME-API (Petroleum PD Meter
Code) published methods then in effect, whichever apply.  Volume and gravity
shall be adjusted to 60º Fahrenheit by the use of Table 6A and 5A of the
Petroleum Measurement Tables ASTM Designation D1250 in their latest revision. 
Full deduction for all free water and BS&W content shall be made according to
the API/ASTM Standard Method then in effect.  Either Party shall have the right
to have a representative witness all gauges, tests and measurements.  Except for
arithmetic

 

19

--------------------------------------------------------------------------------


 

errors, in the absence of the other Party’s representative, such gauges, tests
and measurements shall be deemed to be correct.  If Shipper desires to use
Gatherer’s measurement reports or data to satisfy Shipper’s reporting
requirements to any regulatory agency, Shipper is responsible for obtaining any
license, permission, or any other authorization necessary for Shipper to use
such measurement, and Shipper acknowledges that it is using such reports or data
solely at its own risk.

 

ARTICLE IX
BILLING AND PAYMENT

 

9.1          Billing.  On or before the 15th day of the month, Gatherer shall
bill Shipper each month for the Fees for gathering and unloading services
provided hereunder during the previous month.  Payment shall be due within ten
(15) days of the invoice date.  In the event actual measurements of quantities
of Shipper’s Crude Oil are unavailable in any month of service, Gatherer may
invoice Shipper based on estimated quantities, which shall be corrected to
actual quantities once such actual quantities are available.

 

9.2          Late Payments.  Late payments shall accrue interest at the rate of
1.5% per month, or if such interest rate exceeds the maximum rate allowed by
law, then the maximum rate allowed by law will be used.  In the event a payment
is late by more than sixty (60) days, Gatherer may withhold from delivery Crude
Oil volumes of equal value (in US Dollars) to the Dollar amount of the late
payment (plus accrued interest) until payment of the late Fees has been made. 
Payments received by Gatherer from Shipper shall be attributed to the earliest
unpaid invoice issued to Shipper; provided, however, that such payments shall
not be attributed to any amounts disputed subject to Section 9.3.

 

9.3          Dispute.  If Shipper, in good faith, disputes the amount of any
such invoice or any part thereof, Shipper will pay such amount as it concedes to
be correct.  If Shipper disputes the amount due, it must provide supporting
documentation acceptable in industry practice to support the amount disputed
within 10 Days of the date of such invoice.  If the Parties are unable to
resolve such dispute, either Party may pursue any remedy available at law or in
equity to enforce its rights under this Agreement.

 

9.4          Audit.  A Party shall have the right, at its own expense, upon
reasonable Notice and at reasonable times, to examine and audit and to obtain
copies of the relevant portion of the books, records, and telephone recordings
of the other Party to the extent reasonably necessary to verify the accuracy of
any statement, charge, payment, or computation made under this Agreement.  This
right to examine, audit, and to obtain copies shall not be available with
respect to proprietary information not directly relevant to transactions under
this Agreement.  All invoices and billings shall be conclusively presumed final
and accurate and all associated claims for underpayments or overpayments shall
be deemed waived unless such invoices or billings are objected to in writing,
with adequate explanation and documentation, within the 24 month period
following the month of Crude Oil delivery at the Delivery Point(s).  All
retroactive adjustments shall be paid in full by the Party owing payment within
30 Days of Notice substantiating such inaccuracy.

 

9.5          Adequate Assurance.  If at any time Shipper assigns the Agreement
in connection with the sale of all or substantially all of its assets, or in
connection with a merger, consolidation, or other reorganization, at the time of
and following such assignment, by Notice to Shipper, Gatherer may require any of
the following (individually and collectively, “Adequate Assurance”) prior to
Gatherer’s obligation

 

20

--------------------------------------------------------------------------------


 

to continue to provide services hereunder:  (1) prepayment of estimated Fees to
be held by Gatherer without interest accruing thereon in advance of a delivery
month; (2) a cash deposit in an amount satisfactory to Gatherer; (3) a letter of
credit at Shipper’s expense in an amount and from a financial institution
satisfactory to Gatherer; or (4) a guaranty in an amount and from a third party
acceptable to Gatherer.  Shipper shall provide such Adequate Assurance within
two (2) Business Days of demand therefore.

 

9.6          Events of Default.  A Party becomes a “Defaulting Party” and the
following actions shall constitute “Default” if the Defaulting Party shall
(i) make an assignment or any general arrangement for the benefit of creditors;
(ii) file a petition or otherwise commence, authorize, or acquiesce in the
commencement of a proceeding or case under any bankruptcy or similar law for the
protection of creditors or have such petition filed or proceeding commenced
against it; (iii) otherwise become bankrupt or insolvent (howsoever evidenced);
(iv) be unable to pay its debts as they fall due; (v) have a receiver,
provisional liquidator, conservator, custodian, trustee or other similar
official appointed with respect to it or substantially all of its assets; or
(vi) consolidate or amalgamate with, or merge with or into, or transfer all or
substantially all of its assets to another entity and, at the time of such
consolidation, amalgamation, merger or transfer, the resulting, surviving or
transferee entity fails to assume all of the obligations of the Defaulting Party
under this Agreement by operation of law or pursuant to an agreement reasonably
satisfactory to the other Party (“Non-Defaulting Party”), then the
Non-Defaulting Party, in addition to any and all other remedies available
hereunder or pursuant to law, shall have at its sole election and upon Notice
thereof to the Defaulting Party, the right to immediately withhold, refuse or
suspend performance hereunder and the right to terminate this Agreement by
designating in any such Notice the effective date of termination (which
effective date of termination shall not be earlier than the Day such Notice is
given and not later than 20 Days after such Notice is given).

 

ARTICLE X
TAXES, LIABILITY AND WARRANTIES

 

10.1        Taxes.  Shipper shall pay or cause to be paid, and agrees to
indemnify and hold harmless Gatherer from and against the payment of, all
excise, gross production, severance, sales, occupation, and all other taxes,
charges, or impositions of every kind and character required by statute or by
any Governmental Authority with respect to Shipper’s Crude Oil (other than
margin or franchise taxes or taxes imposed upon income, profits or gains of
Gatherer) and the handling thereof prior to receipt thereof by Gatherer at the
CRPs.  Gatherer shall pay or cause to be paid all taxes and assessments, if any,
imposed upon Gatherer for the activity of gathering of Shipper’s Crude Oil after
receipt and prior to redelivery thereof by Gatherer at the Delivery Point(s). 
Neither Party shall be responsible or liable for any taxes or other statutory
charges levied or assessed against the facilities of the other Party used for
the purpose of carrying out the provisions of this Agreement.  Shipper shall
account for and remit all royalties, overrides, and other sums due by Shipper to
the owners of the minerals, royalties and other interests in the Crude Oil. 
Shipper shall indemnify and save Gatherer harmless from and against all loss,
cost, damage, and expense of every character and in kind resulting from any
adverse Third Party or Shipper Affiliate claims in respect of royalties, taxes,
payments or other charges due on Shipper’s Crude Oil, and Gatherer has the right
to suspend its receipt of any of Shipper’s Crude Oil subject to such claims
until such claims are resolved to Gatherer’s satisfaction.

 

21

--------------------------------------------------------------------------------


 

10.2        Title.  Shipper warrants that it controls or has the right to market
the interest in Shipper’s Crude Oil and has the right to ship and/or market
Shipper’s Crude Oil free from all liens and adverse claims of title.  Gatherer
has the right to suspend its receipt of any of Shipper’s Crude Oil subject to
any title claims until they are resolved to Gatherer’s satisfaction

 

10.3        Control and Possession.  As between the Parties, Shipper shall be
deemed to be in exclusive control and possession of Shipper’s Crude Oil and
responsible for any damage or injury caused thereby prior to the time Shipper’s
Crude Oil shall have been delivered to Gatherer at the CRPs, and after the time
Shipper’s Crude Oil is redelivered to Shipper at the Delivery Point(s).  After
delivery of Shipper’s Crude Oil to Gatherer at the CRPs, Gatherer shall be
deemed to be in exclusive control and possession thereof and responsible for any
injury or damage caused thereby until the Crude Oil is redelivered to Shipper at
the Delivery Point(s).

 

10.4        Indemnity.  Shipper agrees to indemnify, defend, and hold harmless
Gatherer from any and all Losses arising from or out of personal injury or
property damage attributable to Shipper’s Crude Oil when Shipper shall be deemed
to be in control and possession of Shipper’s Crude Oil as provided in
Section 10.3.  Gatherer agrees to indemnify, defend, and hold harmless Shipper
from all Losses arising from or out of personal injury or property damage
attributable to Shipper’s Crude Oil when Gatherer shall be deemed to be in
control and possession of Shipper’s Crude Oil as provided in Section 10.3.  THE
INDEMNITIES SET FORTH IN THIS SECTION 10.4 ARE TO BE CONSTRUED WITHOUT REGARD TO
THE CAUSES THEREOF, INCLUDING THE NEGLIGENCE OF ANY INDEMNIFIED PARTY, WHETHER
SUCH NEGLIGENCE BE SOLE, JOINT, OR CONCURRENT, OR ACTIVE OR PASSIVE, OR THE
STRICT LIABILITY OF ANY INDEMNIFIED PARTY OR OTHER PERSON.  Each Party agrees
that its voluntary and mutual indemnity agreement will be supported by insurance
and that such insurance shall not be deemed to be a cap on liability.

 

10.5        Disclaimer of Damages.  A PARTY’S LIABILITY HEREUNDER SHALL BE
LIMITED TO DIRECT ACTUAL DAMAGES ONLY.  SUCH DIRECT ACTUAL DAMAGES SHALL BE THE
SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY
ARE WAIVED.  NEITHER PARTY SHALL BE LIABLE HEREUNDER TO THE OTHER PARTY OR ITS
AFFILIATES FOR SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, OR
INDIRECT DAMAGES, LOST PROFITS (OTHER THAN DIRECT, ACTUAL LOST PROFITS), OR
OTHER BUSINESS INTERRUPTION OR SIMILAR DAMAGES, BY STATUTE, IN TORT, OR
CONTRACT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE.  IT IS THE INTENT OF THE
PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF
DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE
STRICT LIABILITY OR NEGLIGENCE OF ANY PARTY, WHETHER SUCH STRICT LIABILITY OR
NEGLIGENCE BE SOLE, JOINT, OR CONCURRENT, OR ACTIVE OR PASSIVE.

 

ARTICLE XI
FORCE MAJEURE

 

11.1        Force Majeure.  The term “Force Majeure” shall mean any cause or
event not reasonably within the control of the Party whose performance is sought
to be excused thereby, including (1) acts of God, strikes, lockouts, or other
industrial disputes or disturbances, acts of the public enemy, wars,

 

22

--------------------------------------------------------------------------------


 

blockades, insurrections, riots, epidemics, landslides, lightning, earthquakes,
fires, tornadoes, hurricanes, storms, severe winter weather, and warnings for
any of the foregoing which may necessitate the precautionary shut-down of wells,
plants, pipelines, the Facilities, truck unloading facilities; (2) failure of
any parties downstream of the Delivery Point(s) (except for downstream parties
that are Affiliates of Gatherer) to timely install or provide interconnection or
receipt facilities, or other related facilities; (3) floods, washouts, arrests
and restraints of governments and people, civil disturbances, explosions,
sabotage, breakage or accidents to equipment, machinery, plants, truck unloading
facilities, other related facilities, or lines of pipe; (4) the making of
repairs or alterations to lines of pipe, the Gathering System, truck unloading
facilities, plants or equipment; (5) freezing of wells or lines of pipe;
(6) electric power shortages; (7) necessity for compliance with any court order,
or any law, statute, ordinance, regulation or order promulgated by a
Governmental Authority having or asserting jurisdiction, unless such necessity
arises as a result of Gatherer’s or its Affiliates’ failure to comply with any
Applicable Law (provided that Gatherer shall be permitted to resist in good
faith the application to it of any such law by all reasonable legal means);
(8) inability to obtain necessary permits, rights of way or materials for
construction, maintenance or operations provided same were timely and diligently
pursued; (9) inclement weather that necessitates extraordinary measures and
expense to construct facilities or maintain operations; and (10) any other
causes, whether of the kind enumerated herein or otherwise, not reasonably
within the control of the Party claiming suspension, including any such cause or
event occurring with respect to the facilities, services, equipment, goods,
supplies or other items necessary to the performance of such Party’s obligations
hereunder.  “Force Majeure” also includes any event of Force Majeure occurring
with respect to the facilities or services of either Party’s Affiliates or
service providers providing a service or providing any equipment, goods,
supplies or other items necessary to the performance of such Party’s obligations
hereunder.

 

11.2        Notice of Force Majeure.  If a Party is rendered unable, wholly or
in part, by Force Majeure to carry out its obligations under this Agreement
(other than the obligation to make payments of monies due hereunder), then Party
shall give prompt written Notice of the Force Majeure stating facts supporting
such claim of inability to perform.  Thereupon, Party’s obligation to perform
shall be suspended during the period it is unable to perform because of the
Force Majeure, but for no longer period, and this Agreement shall otherwise
remain unaffected.  Party shall use due diligence to remove the cause of Force
Majeure, where commercially practicable, with all reasonable dispatch; provided,
however, that this provision shall not require the settlement of strikes,
lockouts, or other labor difficulty, when such course is determined inadvisable
by Party.

 

11.3        Release During Force Majeure.  During any event(s) of Force Majeure
affecting Gatherer’s ability to transport Shipper’s Crude Oil subject to
Dedication, Shipper shall be released from its obligation hereunder to deliver
the Crude Oil to Gatherer at the Receipt Point(s) pursuant to Article III.

 

ARTICLE XII
LAWS AND REGULATIONS

 

12.1        Laws and Regulation.  The Parties acknowledge that all or part of
the Facilities may be subject to regulation by the RRC, or other federal or
state agencies with jurisdiction of the Facilities and transaction contemplated
by this Agreement, or any of their successors.  The Parties agree to comply with
all such Applicable Laws, rules and regulations.

 

23

--------------------------------------------------------------------------------


 

12.2        Gathering System Rules and Regulations.  The Parties acknowledge
that Gatherer is a common carrier for hire, and this Agreement and all gathering
services performed by it on the Gathering System for Shipper pursuant to this
Agreement, shall be subject to the rules and regulations in Gatherer’s
applicable tariffs in effect from time to time (as amended from time to time,
the “Rules and Regulations”), including, without limitation, laws and
regulations that prevent discrimination in favor of any given shipper or the
provision of service for consideration other than the rate set forth in a
published tariff; provided, as between Gatherer and Shipper as an Anchor
Shipper, if there is a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Rules and Regulations, the terms
and conditions of this Agreement will govern and control.  A copy of Gatherer’s
Rules and Regulations that will be filed with the RRC will be attached as
Exhibit E, once it has been filed with the RRC.  Gatherer shall be responsible
for filing with the RRC all necessary tariffs and/or amendments to the Rules and
Regulations in order to provide to Shipper the transportation services
contemplated by this Agreement.  For purposes of the Rules and Regulations, this
Agreement shall be deemed:  (i) a term Firm Crude Oil Gathering and
Transportation Agreement (“TA”) with Gatherer whereby Shipper has agreed upon a
Dedication of acreage within an Area of Dedication, (ii) a TA associated with
the initial construction of a pipeline and appurtenant facilities of Gatherer or
(iii) any agreement of a similar nature referred to in the Rules and
Regulations, and shall enjoy all of the rights and benefits provided to such
agreements in the Rules and Regulations.

 

ARTICLE XIII
NOTICES

 

13.1        Notices.  Except for nominations for Crude Oil delivery by Shipper
required hereunder, all notices and other communications required or permitted
under this Agreement (each, a “Notice”) shall be in writing and addressed as set
forth herein.  Any Notice shall be deemed to have been duly made and the
receiving Party charged with receipt of such Notice (i) if personally delivered,
when received, (ii) if sent by electronic mail, telecopy or facsimile
transmission, on the business day on or which such facsimile is successfully
transmitted and received, or if such telecopy or facsimile transmission was
successfully transmitted and received after 5:00 pm local time of the receiving
party, then the next Business Day, (iii) if mailed by certified mail, return
receipt requested, the 5th Business Day after mailing, or (iv) if sent by
overnight courier, on the day such Notice is successfully delivered to the
receiving party.  All Notices shall be addressed as follows.

 

Gatherer:

Shipper:

 

 

Monarch Oil Pipeline, LLC

Jones Energy, LLC

Attn: Judson Williams

Attn: Mike McConnell

5613 DTC Parkway, Suite 310

807 Las Cimas Parkway, Suite 350

Englewood, Colorado 80111

Austin, Texas 78746

Facsimile: (720) 235-0228

Facsimile: (512) 328-5394

 

Any Party may, by written Notice so delivered to the other Party, change the
address or individual to which delivery shall thereafter be made.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XIV
MISCELLANEOUS

 

14.1        Confidentiality.  Each Party (“Information Receiving Party”) shall
maintain, for the benefit of the other Party (“Disclosing Party”), in the
strictest confidence all information pertaining to the financial terms of or
payments under this Agreement, the Disclosing Party’s methods of operation,
methods of the Facility, and the like, whether disclosed by the Disclosing Party
or discovered by the Information Receiving Party, unless such information either
(i)  is in the public domain through no act or omission of the Information
Receiving Party or its employees or agents, (ii) was already known to the
Information Receiving Party at the time of disclosure and which the Information
Receiving Party is free to use or disclose without breach of any obligation to
any person or entity,  (iii) is required to be disclosed by Applicable Law, or
(iv) is disclosed to regulators in furtherance of obtaining regulatory approval,
provided that such disclosure is provided under seal.  Neither Party shall use
such information for its own benefit, publish or otherwise disclose it to
others, or permit its use by others for their benefit or to the detriment of the
other Party.  Notwithstanding the foregoing, the Information Receiving Party may
disclose such information to any auditor or to the Information Receiving Party’s
lenders, attorneys, accountants and other personal advisors; any prospective
purchaser of the Facility; or pursuant to lawful process, subpoena or court
order; provided the Information Receiving Party, in making such disclosure,
advises the party receiving the information of the confidentiality of the
information and obtains the agreement of said party not to disclose the
information.

 

14.2        Assignment.

 

14.2.1     Except as otherwise provided in this Section 14.2, neither Party may
assign all or a portion of its rights and obligations under this Agreement
without the prior written consent of the non-assigning Party, provided that such
consent shall not be unreasonably withheld or delayed.

 

14.2.2     Notwithstanding Section 14.2.1, either Party shall have the right
without the prior consent of the other Party to: (i) assign its rights and
obligations under this Agreement (in whole or in part) to an Affiliate;
(ii) mortgage, pledge, encumber, or otherwise impress a lien, create a security
interest or otherwise assign as collateral its rights and interests in and to
the Agreement to any lender; (iii) make a transfer pursuant to any security
interest arrangement described in (ii) above, including any judicial or
non-judicial foreclosure and any assignment from the holder of such security
interest to another Person; or (iv) assign the Agreement in connection with the
sale of all or substantially all of its assets, or in connection with a merger,
consolidation, or other reorganization.  If a Party assigns its rights and
obligations under this Agreement (in whole or in part) pursuant to clauses
(i) or (iv) above, such Party shall require the assignee to assume such Party’s
obligations hereunder and become a signatory to this Agreement, and such
assignee shall be bound by the terms herein.

 

14.2.3     If Gatherer desires to sell the Facilities to an unaffiliated third
party prior to its completion, including through a change of control (excepting
a public offering of equity or other ownership by Gatherer), Gatherer will
require the buyer of the Facilities to assume Gatherer’s obligations under this
Agreement, along with any future modification to the Facilities contemplated in
this Agreement.

 

25

--------------------------------------------------------------------------------


 

14.3        Shipper’s Duty to Support.

 

14.3.1     Shipper’s Duty to Support Prior to Commencement Date.  To the extent
not inconsistent with Applicable Law, Shipper hereby agrees prior to the
Commencement Date: (a) to reasonably support and cooperate — and not to oppose,
obstruct or otherwise interfere in any manner, direct or indirect — with the
efforts of Gatherer to obtain all governmental, regulatory and other
authorizations and approvals necessary for the construction and operation of the
Facilities in the form and manner proposed by Gatherer; and (b) to not take,
directly or indirectly, any action that (i) is designed to delay review or
approval of any petitions or applications to any Governmental Authorities
related to the Facilities, or (ii) would materially and adversely affect the
Facilities or this Agreement.  Notwithstanding the foregoing, nothing herein
shall prevent Shipper from (i) protesting any regulatory or other filings that
are in conflict with the terms of this Agreement, and (ii) proceeding in any
manner consistent with Applicable Law if this Agreement is terminated or if the
Facilities has been abandoned by Gatherer.

 

14.3.2     Shipper’s Duty to Support Rules and Regulations and Tariff Filings. 
To the extent consistent with Applicable Law, Shipper hereby agrees during the
Term of this Agreement not to protest, complain, or take any action, nor
recommend or cause any affiliated entity or other entity to protest, complain,
or take any action, that is designed to or may delay review or approval of the
filing of the Rules and Regulations and tariffs, including the fees, with the
RRC or any other governing body, unless such tariff filings are in conflict with
the terms of this Agreement.

 

14.4        Memorandum of Agreement.  The Parties agree to promptly execute and
record a Memorandum of Crude Oil Gathering Agreement substantially in the form
of Exhibit D following the execution of this Agreement.

 

14.5        Governing Law: Venue and Jurisdiction.  This Agreement shall be
construed, enforced, and interpreted according to the laws of the State of
Texas, without regard to the conflicts of law rules thereof.  Any action brought
in respect of this Agreement must be brought in the state or federal courts
sitting in Harris County, Texas

 

14.6        Waiver.  No waiver of any breach of this Agreement by a Party shall
be held to be a waiver of any other or subsequent breach.

 

14.7        Amendments.  This Agreement may not be amended nor any rights
hereunder waived except by an instrument in writing signed by the Party to be
charged with such amendment or waiver and delivered by such Party to the Party
claiming the benefit of such amendment or waiver.

 

14.8        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same instrument.  Facsimile
signatures shall be considered binding.

 

14.9        Entire Agreement.  This Agreement constitutes the entire
understanding among the Parties with respect to the subject matter hereof,
superseding all negotiations, prior discussions and prior agreements and
understandings relating to such subject matter.

 

26

--------------------------------------------------------------------------------


 

14.10      Binding Effect.  This Agreement shall be binding upon, and shall
inure to the benefit of the Parties hereto and their respective permitted
successors and assigns.

 

14.11      Severability.  If any part of this Agreement is held to be void or
unenforceable by any court or under any law, that part shall be deemed stricken
and all remaining provisions shall continue to be valid and binding upon the
Parties.

 

14.12      No Third-Party Beneficiaries.  This Agreement is intended to benefit
only the Parties hereto and their respective permitted successors and assigns.

 

14.13      Contract Revision.  Notwithstanding anything in this Agreement to the
contrary, whether express or implied, the Parties do not intend for this
Agreement or any provision of this Agreement to be subject to revision by any
Governmental Authority, including the RRC.

 

14.14      Future Expansions of the Facilities.  Subject to Gatherer’s rights
and obligations under the Rules and Regulations and other Applicable Law,
Gatherer shall have the right, at its sole discretion, to expand the capacity of
all or parts of the Facilities at any time or from time to time; provided, that
no such expansion shall degrade the services provided hereunder.  Gatherer
reserves the right to enter into transportation services agreements for the
capacity added during any expansion at terms to be determined by Gatherer.  Any
such expansion shall not affect the obligations established in this Agreement.

 

IN WITNESS WHERE, the Parties have executed this Agreement as of the Effective
Date.

 

MONARCH OIL PIPELINE, LLC

JONES ENERGY, LLC

 

 

GATHERER

SHIPPER

 

 

 

 

By:

/s/ Terry Klare

 

By:

/s/ Jonny Jones

Name:

Terry Klare

 

Name:

Jonny Jones

Title:

President & COO

 

Title:

CEO

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Leases

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Area of Dedication and Area of Mutual Interest

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

CRPs and Delivery Point(s)

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

Flow Diagram of a Typical CRP Installation

 

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

Casey Station Flow Diagram

 

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

Lipscomb Station Flow Diagram

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Memorandum of Agreement

 

MEMORANDUM OF CRUDE OIL GATHERING AGREEMENT

 

THIS MEMORANDUM OF CRUDE OIL GATHERING AGREEMENT (this “Memorandum”) is entered
into as of the            day of                               , 2014 by and
between MONARCH OIL PIPELINE, LLC, a Delaware limited liability company
(“Monarch”), with a mailing address of 5613 DTC Parkway, Suite 310, Englewood,
Colorado 80111, and JONES ENERGY, LLC, a Texas limited liability company
(“Jones” or “Shipper”), with a mailing address of 807 Las Cimas Parkway,
Suite 350 Austin, TX  78746.  Monarch and Jones are referred to herein
individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Monarch and Jones have entered into a Firm Crude Oil Gathering And
Transportation Agreement, dated September 26, 2014 (the “Agreement”), pursuant
to which Monarch intends to construct (1) a crude oil gathering system, (2) a
storage tanking facility and related equipment, and (3) a crude oil
transportation system to Plains Pipeline, LP’s Reydon Station located in Roger
Mills County, Oklahoma, and the Lipscomb Station and interconnect with the
Valero Piper Station located in Lipscomb County, Texas, which facilities
collectively are referred to as the “Pipeline”.

 

WHEREAS, Shipper holds certain oil and gas leases located in Lipscomb and
Hemphill Counties, Texas, that is referred to in the Agreement as an “Area of
Dedication” and is further described in Exhibit B to the Agreement as (i) “South
Lipscomb” and located in Lipscomb and Hemphill Counties, Texas and a two
(2) mile radius surrounding the South Lipscomb Area, and (ii) “Hemphill” and
located in Hemphill County, Texas, and a two (2) mile radius surrounding the
Hemphill Area, and from which Shipper’s Crude Oil is dedicated to the Agreement.

 

WHEREAS, Shipper has Crude Oil production from the Area of Dedication that it
desires to have gathered and transported by Monarch on and through the Pipeline;

 

WHEREAS, in exchange for Shipper’s commitment to ship Crude Oil produced from
its oil and gas leases in the Area of Dedication for a specified term, Monarch
is willing to gather and transport a specified volume of Crude Oil for Shipper
for a specified term and at a committed transportation fee on the Pipeline,
subject to and upon the terms and conditions of the Agreement.

 

WHEREAS the Primary Term of the Agreement is ten (10) years from the
Commencement Date, with an automatic renewal provision for additional one
(1) year Secondary Terms.  Either Party may terminate the Agreement by written
Notice to the other Party not less than one (1) year prior to the Primary Term
or any renewed, Secondary Term.

 

WHEREAS, Monarch and the Shipper desire to provide notice of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth in the Agreement, Monarch and Jones agree and provide notice
as follows:

 

--------------------------------------------------------------------------------


 

1.     Recitals; Capitalized Terms.  The foregoing recitals are true and
accurate and are incorporated herein by reference to such recitals.  Capitalized
terms not defined in this Memorandum have the meaning ascribed to them in the
Agreement.

 

2.     Dedicated Acreage.  To the extent Shipper commits to ship Crude Oil
produced from its oil and gas leases for a specified term, such dedication shall
mean all of Shipper’s recoverable Crude Oil or Shipper’s Affiliate’s recoverable
Crude Oil produced from oil and gas wells located within the Area of Dedication,
as set forth in Exhibit B to the Agreement and Attachment A attached hereto, in
which Shipper or its Affiliates now or hereafter owns, controls, acquires, and
has the right to sell, market (as such marketing rights may change from time to
time), or otherwise dispose of and that is not subject to a Prior Dedication as
of the Effective Date of the Agreement (or, for subsequently acquired interests
within the Area of Dedication, that is not subject to a Prior Dedication as of
the date of acquisition), and that is not otherwise released pursuant to the
Agreement.

 

3.     Conflict.  In the event of any conflict between the terms of this
Memorandum and the terms of the Agreement, the terms of the Agreement will
govern and control.

 

[The remainder of this page is intentionally blank—signature pages follow.]

 

--------------------------------------------------------------------------------


 

Texas RRC No.         

 

EXHIBIT E

 

Tariff No.         Filed at the RRC

 

 

MONARCH OIL PIPELINE, LLC

 

TEXAS RAILROAD COMMISSION TARIFF

 

CONTAINING RATES, RULES, AND REGULATIONS

 

FOR

 

INTRASTATE GATHERING AND TRANSPORTATION SERVICE

 

BETWEEN POINTS WITHIN THE STATE OF TEXAS

 

ON

 

GATHERING SYSTEM/PIPELINE

 

EFFECTIVE:                                   ,     

 

FILED WITH THE COMMISSION ON:                                 ,     

 

Issued by:

 

Compiled by:

 

 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Entity:

 

 

Entity:

 

Address:

 

 

Address:

 

City, State:

 

 

City, State:

 

[Other Contact info]

 

[Other Contact info]

 

Monarch Texas RRC No.      

 

--------------------------------------------------------------------------------


 

GATHERING AND TRANSPORTATION TARIFF

 

TABLE OF CONTENTS

 

1.

DEFINITIONS; RULES OF CONSTRUCTION

1

 

 

 

 

1.1.

DEFINITIONS

1

 

1.2.

RULES OF CONSTRUCTION

1

 

 

 

 

2.

GATHERING AND TRANSPORTATION SERVICES

1

 

 

 

 

 

2.1.

DEDICATED FIRM SHIPPER

1

 

2.2.

NON-DEDICATED SHIPPER

2

 

2.3.

ANNUAL FEE ADJUSTMENTS

3

 

2.4.

CRPS AND DELIVERY POINTS

3

 

2.5.

VOLUMES

3

 

2.6.

SUMMARY TABLE

3

 

 

 

 

3.

RULES AND REGULATIONS

4

 

 

 

 

3.1.

QUALITY SPECIFICATIONS

4

 

3.2.

NOMINATIONS

5

 

3.3.

INTERRUPTION AND CURTAILMENT

5

 

3.4.

PRORATION POLICY

6

 

3.5.

PRIORITY CAPACITY

6

 

3.6.

IDENTITY OF CRUDE OIL

6

 

3.7.

BILLING AND PAYMENT

7

 

3.8.

INDEMNITY

7

 

3.9.

DISCLAIMER OF DAMAGES

7

 

3.10.

FORCE MAJEURE

8

 

3.11.

FACILITIES LOSS ALLOWANCE

8

 

3.12.

LINE FILL AND TANK FILL

8

 

Attachment 1.1 (Definitions)

 

Attachment 2.4 (CRPS and Delivery Points)

 

i

--------------------------------------------------------------------------------


 

GATHERING AND TRANSPORTATION TARIFF

 

The rates published in this tariff (“Tariff”) are for the gathering and
transportation of Crude Oil by Monarch Oil Pipeline, LLC (“Carrier”) on the
Facilities, subject to the terms, conditions, rules and regulations (“Rules and
Regulations”) set forth below to be effective as of                        ,
       (“Effective Date”).

 

1.                                                         DEFINITIONS; RULES OF
CONSTRUCTION

 

1.1.                                               Definitions.

 

As used in this Tariff, terms defined in Attachment 1.1 have the meanings set
forth therein.

 

1.2.                                               Rules of Construction.

 

Unless the context of this Tariff requires otherwise, the plural includes the
singular, the singular includes the plural, and “including” has the inclusive
meaning of “including without limitation.”  The words “hereof”, “herein”,
“hereby”, “hereunder”, and other similar terms of this Tariff refer to this
Tariff as a whole and not exclusively to any particular provision of this
Tariff.  All pronouns and any variations thereof will be deemed to refer to
masculine, feminine, or neuter, singular, or plural, as the identity of the
Person or Persons may require.  Unless otherwise expressly provided, any
agreement, instrument, or Applicable Law defined or referred to herein means
such agreement or instrument or Applicable Law as from time to time amended,
modified, or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of Applicable Law) by succession of
comparable successor law and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein.

 

2.                                                         GATHERING AND
TRANSPORTATION SERVICES

 

2.1.                                               Dedicated Firm Shipper.

 

2.1.1.                                     Subject to the other terms and
conditions of this Tariff, a Shipper may become a “Dedicated Firm Shipper,” if
Shipper enters a Gathering and Transportation Agreement (“Dedicated Firm Shipper
Agreement”) with Carrier for a primary term of at least 10 years (“Primary
Term”) that obligates Shipper to Dedicate all of Shipper’s Crude Oil (as defined
below in Section 2.1.2) to Carrier’s existing or future Central Receipt Points
(“CRPs”) (either (i) gathering pipeline connections, or (ii) non-pipeline truck
deliveries at Carrier’s loading/unloading facilities at locations specified in
the Tariff (“LUFs”)).

 

2.1.2.                                     In order to become Dedicated Firm
Shipper, the Shipper must dedicate to Carrier and/or its Affiliates for the term
of the Dedicated Firm Shipper Agreement, all of Shipper’s recoverable Crude Oil,
or its Affiliates Recoverable Crude Oil produced from oil and gas wells located
within an area of at least 30,000 acres in which Shipper or its Affiliates (as
of the effective date of the Dedicated Firm Shipper Agreement) owns, controls,
acquires, and has the right to sell, market (as such marketing rights may change
from time to time), or otherwise dispose of and that

 

1

--------------------------------------------------------------------------------


 

is not subject to a Prior Dedication at that time (or, for subsequently acquired
interests within the Area of Dedication, that is not subject to a Prior
Dedication as of the date of acquisition) (“Dedication”).  Shipper’s Crude Oil
subject to Shipper’s Dedication shall be delivered by Shipper to Carrier and/or
its Affiliates either at the CRPs or at the LUFs where Carrier and/or its
Affiliates will receive Shipper’s Crude Oil for its transportation in accordance
with the Dedicated Firm Shipper Agreement.

 

2.1.3.                                     Subject to the terms and conditions
of this Tariff and the Dedicated Firm Shipper Agreement, a Dedicated Firm
Shipper will have “Firm Capacity Rights” during each Month of the Primary Term
to ship 5,000 Barrels per Day of Shipper’s Crude Oil to the Valero Piper Station
Delivery Point (unless otherwise provided in the Dedicated Firm Shipper
Agreement), with the following adjustments:

 

(a)                                 after the first 5 years of the Primary Term,
Carrier will adjust the available capacity annually based on 120% of Dedicated
Firm Shipper’s deliveries of Barrels of Crude Oil to the Gathering System
averaged for the immediate prior calendar year, and

 

(b)                                 Carrier will only make an upward adjustment
if sufficient firm capacity is available to accommodate such adjustment.

 

If there is additional available capacity, Dedicated Firm Shipper may also ship
nominated excess volumes accepted by Carrier.

 

2.1.4.                                     For volumes described in
Section 2.1.3, Dedicated Firm Shipper will pay Carrier, as applicable:

 

(a)                                 a “Gathering Fee” of $2.10 per Barrel for
all Shipper’s Crude Oil delivered to Carrier at a CRP for transportation to the
Delivery Point(s) on the Gathering System; and

 

(b)                                 an “Unloading and Transportation Fee” of
$1.00 per Barrel for all Shipper’s Crude Oil delivered to Carrier at Carrier’s
LUFs at the Casey Station or the Lipscomb Station for transportation to the
Delivery Point(s).

 

Except that, if Dedicated Firm Shipper elects to receive Priority Capacity under
Section 3.5.2 with respect to proration, Dedicated Firm Shipper will pay
Carrier, as applicable: (i) a fee of $2.11 per Barrel for all Dedicated Firm
Shipper’s Crude Oil delivered to Carrier at a CRP and gathered to the nominated
Delivery Point(s) on the Gathering System; and (ii) $1.01 per Barrel for all
Dedicated Firm Shipper’s Crude Oil delivered to Carrier at Carrier’s truck
Loading/Unloading Facilities at the Casey Station or the Lipscomb Station for
transportation to the Delivery Point(s) (individually or together the “Priority
Capacity Rate”).

 

2.2.                                              Non-Dedicated Shipper.

 

A Shipper that is not a Dedicated Firm Shipper is a “Non-Dedicated Shipper,” if
that Shipper enters a “Non-Dedicated Shipper Agreement” with Carrier to tender
Shipper’s Crude Oil at

 

2

--------------------------------------------------------------------------------


 

Carrier’s CRP(s) for transport to the Delivery Point(s), subject to Gathering
System availability and compliance with the other terms and conditions of this
Tariff.  The applicable “Non-Dedicated Shipper Rate” will be determined if and
when a Non-Dedicated Shipper requests service under this Tariff.

 

2.3.                                               Annual Fee Adjustments.

 

The fees stated in Section 2.1 (for Dedicated Firm Shippers) and Section 2.2
(for Non-Dedicated Shippers) will be adjusted each July 1 (“Annual Adjustment”)
in accordance with FERC indexing methodology as described in 18 C.F.R. § 342.3,
subject to the following qualifications.

 

2.3.1.                                     In a given index year (July 1 through
June 30), Carrier’s maximum annual fee adjustment shall be the lesser of (a) the
generally applicable index adjustment as published by FERC for that given index
year and (b) 3%.

 

2.3.2.                                     In the event that application of the
generally applicable index adjustment as published by FERC for a given index
year would result in a rate decrease, Carrier shall not be required to decrease
its rates by more than 3%.  Any such rate adjustment shall be prorated for the
first index year Carrier is in service, by multiplying (i) the lesser of the
index adjustment or 3% by (ii) a fraction, the numerator of which is the number
of Days between the commencement date under the applicable Shipper Agreement and
June 30 of the index year and the denominator of which is 365.  The Gathering
Fee, the Unloading and Transportation Fee, and the Priority Capacity Rate shall
never be lower than the rate under this Tariff.

 

2.4.                                               CRPs and Delivery Points.

 

The initial CRPs and Delivery Points are identified in Attachment 2.4, as may be
updated by from time to time.

 

2.5.                                               Volumes.

 

Rates will be charged on all volumes received by Carrier at the CRPs.

 

2.6.                                               Summary Table.

 

The following table summarizes the rates published in this Tariff for Crude Oil
transport as described in Section 2 of this Tariff, subject to the Rules and
Regulations set forth in Section 3.

 

3

--------------------------------------------------------------------------------


 

Dedicated Firm
Shippers

 

 

 

Rates/Fees
(subject to Annual Adjustment under
§ 2.3)

From any CRP (other than LUFs)

 

To any applicable Delivery Point

 

Gathering Fee of $2.10 per Barrel

 

(or $2.11 per Barrel for Priority Capacity Rate)

From any CRP that is an LUF

 

To applicable Delivery Point

 

Unloading and Transportation Fee of $1.00 per Barrel

 

(or $1.01 per Barrel for Priority Capacity Rate)

 

Non-Dedicated
Shippers

 

 

 

Rates/Fees
(subject to Annual Adjustment under
§ 2.3)

From any CRP (other than LUFs)

 

To any applicable Delivery Point

 

Non-Dedicated Shipper Rate

From any CRP that is an LUF

 

To applicable Delivery Point

 

Non-Dedicated Shipper Rate

 

3.                                                         RULES AND REGULATIONS

 

3.1.                                               Quality Specifications.

 

3.1.1.                                     Shipper’s Crude Oil must be of a
quality acceptable to each of the receiving facilities immediately downstream of
the Delivery Point(s) (“Receiving Facilities”), in its natural produced state
after normal oilfield lease operations and commercially free of dirt, sediment
and chemicals foreign to virgin Crude Oil, including, but not limited to,
chlorinated and/or oxygenated hydrocarbons, lead and hazardous or industrial
wastes.  Notwithstanding the foregoing, Carrier shall have the right, without
prejudice to any other remedy available to Carrier, to reject any Crude Oil that
fails to meet the Quality Specifications (“out of spec”), even after delivery to
Carrier, and to discontinue accepting Shipper’s Crude Oil for so long as such
conditions exist.  Any acceptance by Carrier of out of spec Crude Oil in one
instance shall not be deemed as a waiver by Carrier to reject out of spec Crude
Oil at a later time.  Shipper shall be liable for and shall indemnify Carrier
and hold it harmless against all direct costs and Losses (including loss of
revenues) incurred by Carrier for damage to Carrier’s Facilities or Third Party
Crude Oil caused by Shipper delivering Crude Oil failing to meet the Quality
Specifications or for introduction of contaminates into the Gathering System,
which may include costs associated with draining the Gathering System
facilities, decontaminating the Gathering System facilities, and refilling it
with Line Fill and associated loss of revenues.  In addition, Shipper warrants
that Shipper’s Crude Oil:

 

4

--------------------------------------------------------------------------------


 

(a)                                                     shall contain less than
0.4% sulfur by weight;

 

(b)                                                     shall be of an API
Gravity not to exceed 60º when corrected to 60º Fahrenheit; and

 

(c)                                                      shall not contain more
than 1% by volume basic sediment and water (“BS&W”) and other impurities, or on
an individual basis, water shall not be more than 0.3% by volume and basic
sediment shall not be more than 0.7% by volume as determined by the average of
the representative samples.  If any of Shipper’s Crude Oil fails to meet the
BS&W and Carrier has the facilities to provide treatment service for BS&W,
Shipper shall pay Carrier a fee, to be mutually agreed by the parties, and
Carrier shall treat Shipper’s Crude Oil to bring it into compliance with the
BS&W.

 

(Collectively, the “Quality Specifications”).

 

3.1.2.                                     Carrier warrants that the commingled
Crude Oil in the Gathering System common stream at the Delivery Point(s) shall
not exceed an API Gravity of the lesser of (x) 47.9 or (y) the maximum API
gravity requirements of the Receiving Facilities.

 

3.2.                                               Nominations.

 

Crude Oil will be transported by Carrier only under a nomination accepted by
Carrier.  Any Shipper desiring to nominate Crude Oil for transportation shall
make such nomination to Carrier prior to 5 p.m. Central Standard Time/Central
Daylight Saving Time, whichever is applicable, on or before the 20th day of the
Month preceding the Month during which transportation under the nomination is to
begin; except that, if space is available for the current movement, Carrier has
the right to accept a nomination of Crude Oil for transportation after the 20th
day of the Month preceding the Month during which transportation under the
nomination is to begin.  When the 20th day of the Month falls on a weekend or
holiday, nominations will be required prior to 5 p.m. Central Standard
Time/Central Daylight Saving Time, whichever is applicable, on the immediately
preceding workday.  Shippers must submit a separate nomination for each calendar
Month.  Each nomination must state the volume of Shipper’s Crude Oil and the
Delivery Point(s), and contain other information reasonably required by Carrier.

 

3.3.                                               Interruption and Curtailment.

 

3.3.1.                                     Carrier may “Interrupt” or “Curtail”,
meaning respectively to stop or reduce transportation service to Shipper and
Third Party shippers for such periods of time as it may reasonably require for
the purpose of effecting or allowing any repairs, maintenance, replacement,
upgrading or other work related to the Facilities, or upstream/downstream
facilities in circumstances which do not constitute Force Majeure.

 

(a)                                                     A “Curtailment” or
“Curtailment event” does not include Shipper’s Default or an inability to
receive Crude Oil by any entity not an Affiliate of Carrier downstream of the
Delivery Point(s) for any reason.

 

5

--------------------------------------------------------------------------------


 

(b)                                                     If such Interruption or
Curtailment is due to a planned outage, Carrier shall give Shipper prior notice
of such Interruption or Curtailment as soon as reasonably possible.  If such
Interruption or Curtailment is unforeseen, Carrier shall give Shipper notice of
such Interruption and Curtailment as soon as reasonably possible.  Carrier shall
use reasonable commercial efforts to minimize the extent and duration of any
Interruption or Curtailment and the impact of such Interruption or Curtailment
on the operation of the Facilities.

 

3.4.                                               Proration Policy.

 

3.4.1.                                     When Shippers in the aggregate
nominate more Crude Oil to Carrier than it can transport, the transportation
furnished by Carrier will be prorated among all such Shippers in proportion to
the amounts nominated by each, based on the capacity of the Gathering System or
any line segment thereof, as applicable (“Proration”).  No nominations will be
considered beyond the amount that the Shipper requesting the shipment has
readily accessible for shipment.

 

3.4.2.                                     Notwithstanding the general Proration
Policy set forth in Section 3.4.1, in the event of an interruption or
curtailment Dedicated Firm Shippers may elect to receive Priority Capacity in
accordance with Section 3.5, which will not be subject to the proration
methodology set out above.  Such Priority Capacity will not exceed 90% of the
available capacity of the pipeline.

 

3.5.                                               Priority Capacity.

 

3.5.1.                                     Carrier will follow a Proration
policy as set forth in these Rules and Regulations when the amount of Crude Oil
nominations properly submitted by all system Shippers exceeds the Gathering
System’s capacity for a given Month.  The capacity available for service during
the Month of allocation (design capacity less any reduction in capacity because
of Interruption and Curtailment or Force Majeure) is the “Prorationed Capacity.”

 

3.5.2.                                     Carrier will maintain ninety percent
(90%) of the Prorationed Capacity for Dedicated Firm Shippers (“Priority
Capacity”).  Dedicated Firm Shippers are eligible to make a Priority Capacity
election should the Facilities enter into a period of Proration by electing to
pay the Priority Capacity Rate set forth in Section 2.6.  In the event that the
Prorationed Capacity is less than design capacity (as a result of, for
example, Interruption or Curtailment or Force Majeure), the Priority Capacity
available for each Dedicated Firm Shipper will be allocated pro rata in
accordance with each Dedicated Firm Shipper’s respective committed volume.

 

3.6.                                               Identity of Crude Oil.

 

Crude Oil will be accepted for transportation only on condition that such Crude
Oil will be subject to changes in quality and composition while in transit or as
may result from unavoidable contamination, and Carrier will not be obligated to
make delivery of the identical Crude Oil received for transportation.  Carrier
may, therefore, make delivery of Crude Oil out of common stocks of similar Crude
Oil on hand at a Delivery Point.

 

6

--------------------------------------------------------------------------------


 

3.7.                                               Billing and Payment.

 

3.7.1.                                     On or before the 15th Day of the
Month, Carrier shall bill Shipper each Month for the Fees for gathering and
unloading services provided hereunder during the previous Month.  Payment shall
be due within 15 Days of the invoice date.  In the event actual measurements of
quantities of Shipper’s Crude Oil are unavailable in any Month of service,
Carrier may invoice Shipper based on estimated quantities, which shall be
corrected to actual quantities once such actual quantities are available.

 

3.7.2.                                     Late payments shall accrue interest
at the rate of 1.5% per Month, or if such interest rate exceeds the maximum rate
allowed by law, then the maximum rate allowed by law will be used.  In the event
a payment is late by more than sixty (60) Days, Carrier may withhold from
delivery an amount of Crude Oil volumes of equal value (in US Dollars) to the US
Dollar amount of the late payment (plus accrued interest) until payment of the
late Fees has been made.  Payments received by Carrier from a particular Shipper
shall be attributed to the earliest unpaid invoice issued to that Shipper;
provided, however, that such payments shall not be attributed to any amounts
disputed subject to Section 3.7.3.

 

3.7.3.                                     If Shipper, in good faith, disputes
the amount of any such invoice or any part thereof, Shipper will pay such amount
as it concedes to be correct.  If Shipper disputes the amount due, it must
provide supporting documentation acceptable in industry practice to support the
amount disputed within 10 Days of the date of such invoice.

 

3.7.4.                                     All invoices and billings shall be
conclusively presumed final and accurate and all associated claims for
underpayments or overpayments shall be deemed waived unless such invoices or
billings are objected to in writing, with adequate explanation and
documentation, within the 24 Month period following the Month of Crude Oil
delivery at the Delivery Point(s).  All retroactive adjustments shall be paid in
full by the Party owing payment within 30 Days of Notice substantiating such
inaccuracy.

 

3.8.                                               Indemnity.

 

Carrier’s and Shipper’s indemnity obligations are set forth in the Shipper
Agreement; provided that, in any event, to the extent permitted by Applicable
Law, Shipper will indemnify, defend, and hold harmless Carrier from any and all
Losses arising from or out of personal injury or property damage attributable to
Shipper’s Crude Oil when Shipper shall be deemed to be in control and possession
of Shipper’s Crude Oil.  Shipper agrees that its indemnity obligations will be
supported by insurance and that such insurance shall not be deemed to be a cap
on Shipper’s liability in respect of such indemnity obligations.

 

3.9.                                               Disclaimer of Damages.

 

CARRIER’S AND SHIPPER’S LIABILITY OBLIGATIONS ARE SET FORTH IN THE SHIPPER
AGREEMENT; PROVIDED THAT, IN ANY EVENT, CARRIER’S LIABILITY HEREUNDER SHALL BE
LIMITED TO DIRECT ACTUAL DAMAGES ONLY.  SUCH DIRECT ACTUAL DAMAGES SHALL BE THE
SOLE AND EXCLUSIVE REMEDY,

 

 

7

--------------------------------------------------------------------------------


 

AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  CARRIER SHALL
NOT BE LIABLE HEREUNDER TO THE OTHER PARTY OR ITS AFFILIATES FOR SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, OR INDIRECT DAMAGES, LOST
PROFITS (OTHER THAN DIRECT, ACTUAL LOST PROFITS), OR OTHER BUSINESS INTERRUPTION
OR SIMILAR DAMAGES, BY STATUTE, IN TORT, OR CONTRACT, UNDER ANY INDEMNITY
PROVISION OR OTHERWISE.

 

3.10.                                        Force Majeure.

 

If a party is rendered unable, wholly or in part, by Force Majeure to carry out
its obligations under the Tariff (other than the obligation to make payments of
monies due thereunder), then that party shall give prompt written notice of the
Force Majeure stating facts supporting such claim of inability to perform. 
Thereupon, that party’s obligation to perform shall be suspended during the
period it is unable to perform because of the Force Majeure, but for no longer
period, and the Tariff shall otherwise remain unaffected.  The party shall use
due diligence to remove the cause of Force Majeure, where commercially
practicable, with all reasonable dispatch; provided, however, that this
provision shall not require the settlement of strikes, lockouts, or other labor
difficulty, when such course is determined inadvisable by the party.

 

3.11.                                        Facilities Loss Allowance.

 

Each Shipper shall be allocated the Facilities Loss Allowance on a pro-rata
basis to cover all normal course of business losses sustained on the Facilities
due to evaporation, measurement, and other losses in transit.

 

3.12.                                        Line Fill and Tank Fill.

 

3.12.1.                              Each Shipper must provide its pro rata
share of Barrels of Crude Oil for Line Fill and Tank Fill required for operation
of the Gathering System, Casey Station, the Lipscomb Station interconnect and
the Valero Piper Station, as applicable.  Each quarter, Carrier will provide an
adjustment for each Shipper’s account to properly proration the quantity of Line
Fill and Tank Fill among all Shippers on the Gathering System, Casey Station,
and the Lipscomb Station interconnect, as applicable, and to account for any
changes to each Shipper’s pro rata share of Barrels of Crude Oil for Line Fill
and Tank Fill required for operation of the Gathering System, Casey Station, and
the Lipscomb Station interconnect, as applicable.

 

3.12.2.                              Crude Oil furnished for Line Fill and Tank
Fill by a Shipper may be withdrawn from the Gathering System only after (i) that
Shipper’s Dedicated Firm Shipper Agreement or Non-Dedicated Shipper Agreement
(as applicable), has expired or terminated, (ii) that Shipper’s inventory
balances have been reconciled between Carrier and Shipper, and (iii) all fees
due and payable to Carrier by that Shipper have been fully and finally paid.

 

3.12.3.                              After satisfaction of the items described
in Section 3.12.2, Carrier shall have a reasonable period of time to complete
administrative and operational requirements incident to that Shipper’s
withdrawal of the Crude Oil.

 

8

--------------------------------------------------------------------------------


 

3.12.4.                              Any losses to Line Fill and/or Tank Fill
due to evaporation, measurement or other losses in transit shall be subject to
allocation among all Shippers on a pro rata basis but any individual Shipper’s
allocation during a Month shall never exceed 0.2%, of that Shipper’s Line Fill
or Tank Fill, as applicable.

 

[The remainder of this page is intentionally left blank.

The next page of this document is Attachment 1.1]

 

9

--------------------------------------------------------------------------------


 

Texas RRC No.             

 

ATTACHMENT 1.1

DEFINITIONS

 

Terms defined in this Attachment 1.1 will have the meanings set forth in this
Attachment.

 

TERM

 

DEFINITION

 

 

 

1.                                      Affiliate

 

Any Person, corporation, partnership, limited partnership, limited liability
company, or other legal entity, whether of a similar or dissimilar nature, which
(i) controls, either directly or indirectly, a Party, or (ii) is controlled,
either directly or indirectly, by such Party, or (iii) is controlled, either
directly or indirectly, by a Person or entity which directly or indirectly
controls such Party.  As used in this definition, “control” means the ownership
of (or the right to exercise or direct) 50% or more of the voting rights in the
appointment of directors of such entity, or 50% or more of the interests in such
entity.

 

 

 

2.                                      Annual Adjustment

 

As defined in Section 2.3.

 

 

 

3.                                      API

 

American Petroleum Institute.

 

 

 

4.                                      API Gravity

 

Gravity determined in accordance with the ASTM International (formerly known as
the American Society for Testing and Materials) (“ASTM”) Designation D-287-82 or
the latest revision thereof. 

 

 

 

5.                                      Applicable Law

 

With respect to any Person, property or matter, any of the following applicable
thereto: any statute, law, regulation, ordinance, rule, judgment, rule of common
law, order, decree, governmental approval, concession, grant, franchise,
license, agreement, directive, ruling, guideline, policy, requirement or other
governmental restriction or any similar form of decision of, or determination
by, or any interpretation, construction or administration of any of the
foregoing, by any Governmental Authority, in each case as amended. 

 

 

 

6.                                      ASME

 

American Society of Mechanical Engineers.

 

 

 

7.                                      ASTM

 

ASTM International, formerly known as the American Society for Testing and
Materials.

 

Monarch Texas RRC No.                   , Attachment 1.1

 

1

--------------------------------------------------------------------------------


 

8.                                      Barrel (“bbl”)

 

42 United States gallons of 231 cubic inches per gallon at a temperature of 60
degrees Fahrenheit.

 

 

 

9.                                      BPD

 

Barrels per Day.

 

 

 

10.                               BS&W

 

Basic sediment, water and other impurities.

 

 

 

11.                               Business Day

 

Any Day other than a Saturday, Sunday or other Day on which banks in the State
of Texas are permitted or required to close.

 

 

 

12.                               Carrier

 

As defined in the first paragraph.

 

 

 

13.                               Central Receipt Points

 

The points described in Attachment 2.4.

 

 

 

14.                               Commission

 

The Railroad Commission of Texas or any successor agency with jurisdiction.

 

 

 

15.                               CRPs

 

As defined in Section 2.1.1.

 

 

 

16.                               Crude Oil

 

Naturally occurring, unrefined petroleum product composed of hydrocarbon
deposits of varying grades.

 

 

 

17.                               Curtail

 

As defined in Section 3.3.1.

 

 

 

18.                               Curtailment

 

As defined in Section 3.3.1.

 

 

 

19.                               Day

 

A period of 24 consecutive hours commencing at 7:00 A.M. prevailing Central
Time.

 

 

 

20.                               Dedicated Firm Shipper

 

As defined in Section 2.1.1.

 

 

 

21.                               Dedicated Firm Shipper Agreement

 

As defined in Section 2.1.1.

 

 

 

22.                               Dedication

 

As defined in Section 2.1.2.

 

2

--------------------------------------------------------------------------------


 

23.                               Delivery Point(s)

 

The Delivery Points Described in Attachment 2.4.

 

 

 

24.                               Effective Date

 

As defined in the first paragraph.

 

 

 

25.                               Facilities

 

Carrier’s facilities constituting the Gathering System, Casey Station, the
Lipscomb Station, and Carrier’s interconnection facilities with Valero’s
facilities at or near the Valero Piper Station in Lipscomb County, Texas.

 

 

 

26.                               Facilities Loss Allowance

 

The Facilities’ actual losses due to evaporation, measurement, or other losses
in transit.

 

 

 

27.                               Fees

 

The Gathering Fee, Unloading and Transportation Fee, Priority Capacity Rate, and
any other fees described in or authorized by this Tariff.

 

 

 

28.                               FERC

 

Federal Energy Regulatory Commission or its successor agency.

 

 

 

29.                               Firm Capacity Rights

 

As defined in Section 2.1.3.

 

 

 

30.                               Force Majeure

 

Any cause or event not reasonably within the control of the party whose
performance is sought to be excused thereby, including (1) acts of God, strikes,
lockouts, or other industrial disputes or disturbances, acts of the public
enemy, wars, blockades, insurrections, riots, epidemics, landslides, lightning,
earthquakes, fires, tornadoes, hurricanes, storms, severe winter weather, and
warnings for any of the foregoing which may necessitate the precautionary
shut-down of wells, plants, pipelines, the Facilities, truck unloading
facilities; (2) failure of any parties downstream of the Delivery
Point(s) (except for downstream parties that are Affiliates of Carrier) to
timely install or provide interconnection or receipt facilities, or other
related facilities; (3) floods, washouts, arrests and restraints of governments
and people, civil disturbances, explosions, sabotage, breakage or accidents to
equipment, machinery, plants, truck unloading facilities, other related
facilities, or lines of pipe; (4) the making of repairs or alterations to lines
of pipe, the Gathering System, truck unloading facilities, plants or equipment;
(5) freezing of wells or lines of pipe; (6) electric power shortages;
(7) necessity for compliance with any court order, or any law, statute,
ordinance, regulation or order promulgated by a Governmental Authority having or
asserting jurisdiction, unless such necessity arises as a result of Carrier’s or
its Affiliates’ failure to comply with any Applicable Law (provided that Carrier
shall be permitted to resist in good faith

 

3

--------------------------------------------------------------------------------


 

 

 

the application to it of any such law by all reasonable legal means);
(8) inability to obtain necessary permits, rights of way or materials for
construction, maintenance or operations provided same were timely and diligently
pursued; (9) inclement weather that necessitates extraordinary measures and
expense to construct facilities or maintain operations; and (10) any other
causes, whether of the kind enumerated herein or otherwise, not reasonably
within the control of the Party claiming suspension, including any such cause or
event occurring with respect to the facilities, services, equipment, goods,
supplies or other items necessary to the performance of such party’s obligations
hereunder. “Force Majeure” also includes any event of Force Majeure occurring
with respect to the facilities or services of either party’s Affiliates or
service providers providing a service or providing any equipment, goods,
supplies or other items necessary to the performance of such party’s obligations
hereunder.

 

 

 

31.                               Gathering Fee

 

As defined in Section 2.1.4.

 

 

 

32.                               Gathering System

 

As of the Effective Date: (i) crude oil pipelines and related facilities in
Lipscomb and Hemphill Counties, Texas to enable Carrier to gather Crude Oil
produced from the South Lipscomb Area at the CRPs to the Casey Station; and
(ii) a 4” crude oil pipeline to receive Crude Oil at the Casey Station and
deliver it to the Delivery Point(s).

 

 

 

33.                               Governmental Authority

 

Any court, government (federal, tribal, state, local, or foreign), department,
political subdivision, commission, board, bureau, agency, official, or other
regulatory, administrative, or governmental authority.

 

 

 

34.                               Governmental Authorizations

 

Any authorization, approval or permit from any national, regional, state, local
or municipal government, or any political subdivision, agency, commission or
authority thereof (including any maritime authorities, port authority or any
quasi-governmental agency) having jurisdiction over a party or its Affiliates,
the Facilities or any of the activities contemplated by this Tariff.

 

 

 

35.                               Gravity

 

API Gravity.

 

 

 

36.                               Interruption

 

As defined in Section 3.3.1.

 

 

 

37.                               Line Fill and Tank Fill

 

The static quantity of Crude Oil needed to occupy the physical space within the
Facilities required for Facilities operations.

 

4

--------------------------------------------------------------------------------


 

38.                               Losses

 

All losses, liabilities, damages, claims, demands, fines, penalties, costs, or
expenses, including reasonable attorneys’ fees and court costs.

 

 

 

39.                               LUFs

 

As defined in Section 2.1.1.

 

 

 

40.                               Month

 

A calendar month beginning at 12:01 am on the first Day of the calendar month
and ending at 12:01 am on the first Day of the next calendar month.

 

 

 

41.                               Nomination

 

A written offer or tender by a Shipper to Carrier of a stated quantity of Crude
Petroleum for transportation from a specified CRP to a specified Delivery Point
in accordance with this Tariff.

 

 

 

42.                               Non-Dedicated Shipper

 

As defined in Section 2.2.

 

 

 

43.                               Non-Dedicated Shipper Agreement

 

As defined in Section 2.2.

 

 

 

44.                               Non-Dedicated Shipper Rate

 

As defined in Section 2.2.

 

 

 

45.                               Person

 

Any individual, corporation, partnership, limited liability company, other
business organization of any kind, association, trust, or governmental entity,
agency, or instrumentality. 

 

 

 

46.                               Primary Term

 

As defined in Section 2.1.1.

 

 

 

47.                               Prior Dedication

 

Any Crude Oil that has previously been dedicated to a Third Party prior to the
effective date of the Dedicated Firm Shipper Agreement (or, for interests
subsequently acquired, prior to the date of such acquisition). 

 

 

 

48.                               Priority Capacity

 

As defined in Section 3.5.2.

 

 

 

49.                               Priority Capacity Rate

 

As defined in Section 2.1.4.

 

 

 

50.                               Prorated Capacity

 

As defined in Section 3.5.1.

 

 

 

51.                               Proration

 

As defined in Section 3.4.1.

 

 

 

52.                               Quality Specifications

 

As defined in Section 3.1.

 

5

--------------------------------------------------------------------------------


 

53.                               Receiving Facilities

 

As defined in Section 3.1.

 

 

 

54.                               RRC

 

The Commission.

 

 

 

55.                               Rules and Regulations

 

As defined in the first paragraph.

 

 

 

56.                               Shipper

 

The Person (and its heirs, successors, and permitted assignees) that executes
and takes service from Carrier in accordance with this Tariff.

 

 

 

57.                               Shipper Agreement

 

A Dedicated Firm Shipper Agreement or Non-Dedicated Shipper Agreement, as
applicable.

 

 

 

58.                               Shipper Crude Oil

 

Crude Oil delivered by Shipper or its Affiliates to a CRP in accordance with
this Tariff.

 

 

 

59.                               Tariff

 

As defined in the first paragraph.

 

 

 

60.                               Third Party

 

 

Any Person other than Carrier, Shipper, or their respective Affiliates.

 

 

 

61.                               Unloading and Transportation Fee

 

As defined in Section 2.1.4.

 

 

 

62.                               Year

 

Any period consisting of 365 consecutive Days, commencing and ending at
7:00 a.m., prevailing Central Time; provided, that any year which contains the
date of February 29 will consist of 366 consecutive Days.

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT 2.4

 

CRPS AND DELIVERY POINTS

 

CRP Name:

 

Location:

 

 

 

Gathering Pipeline Receipt Points

 

the inlet flange of Carrier’s Facilities at the receipt points located along the
Gathering System for the purpose of receiving Shipper’s Crude Oil.

 

 

 

Casey Station

 

the inlet flange of Carrier’s LUF at Casey Station

 

 

 

Lipscomb Station

 

the inlet flange of Carrier’s LUF at Lipscomb Station

 

 

 

Other

 

any other points mutually agreed upon in the future where Carrier receive
Shipper’s Crude Oil

 

Delivery Point Name:

 

Location:

 

 

 

Valero Piper

 

the outlet flange of Carrier’s interconnection facilities at or near the Valero
Piper Station in Lipscomb County, Texas

 

 

 

Lipscomb Station

 

the outlet flange of Carrier’s LUF at Lipscomb Station in Lipscomb County, Texas

 

 

 

Casey Station

 

the outlet flange of Carrier’s LUF at Casey Station

 

 

 

Other

 

any other points mutually agreed upon in the future where Carrier will redeliver
Shipper’s Crude Oil

 

Monarch Texas RRC No.                   , Attachment 2.4

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

QUALITY BANK POLICY

MONARCH OIL PIPELINE, LLC

 

QUALITY BANK

 

(a)                                 General:

 

The purpose of the Gravity receipt and delivery quality bank (“Quality Bank”) is
to mitigate material increases or decreases in each shipper’s respective Crude
Oil value due to the commingling of Crude Oil in the Gathering System common
stream.  The Quality Bank charges each shipper or pays each shipper dependent on
the quality of the Gathering System common stream and the quality of each
shipper’s Crude Oil.  Each shipper shall be required, as a condition of
Tendering its Crude Oil, to participate in the Quality Bank.

 

API Gravity shall be the Crude Oil quality parameters used to determine the
relative value of each shipper’s Crude Oil receipt and delivery stream in the
Quality Bank.  For purposes of calculating the API Gravity of Crude Oil
received, Crude Oil entering the Gathering System with an API Gravity of less
than 45º shall be deemed to have an API Gravity of 45º.  The adjustment factor
for Gravity shall be $0.30 per degree Gravity per Barrel for Crude Oil with an
API Gravity less than or equal to 48.0º, $0.32 per degree Gravity per Barrel for
Crude oil with an API Gravity that is greater than 48.0º and less than 55.0º,
and $0.35 per degree Gravity per barrel for Crude oil with an API Gravity that
is greater than or equal to 55.0º.

 

(b)                                 Calculation of Quality Bank Credits/Debits:

 

(1)                                 Gravity Receipts:

 

The weighted average Gravity differential value per Barrel shall be obtained in
the following manner:

 

a.                                      Multiply the Gravity times (x) the
Gravity differential values per Barrel times (x) the number of Barrels to which
such Gravity differential values are applicable;

b.                                      Sum the Gravity values; and

c.                                       Divide the total of the resultant
Gravity differential values in dollars and cents by the total of the applicable
Barrels.

 

Applicable Barrels and Gravities shall be the net Barrels at 60° Fahrenheit
(with no deduction for loss allowance) and the Gravities recorded by the
Gatherer at the CRPs.

 

(2)                                 Adjustment between shippers for Gravity
shall be computed as follows:

 

a.                                      Compute the weighted average Gravity
differential value per Barrel of the Barrels received from each shipper.

 

--------------------------------------------------------------------------------


 

b.                                      Compute the weighted average Gravity
differential value per Barrel of the composite common stream receipts.

 

(i)                                     If the weighted average Gravity
differential value per Barrel of a shipper as so determined under Paragraph
(b)(2)(a) above shall be greater than the weighted average Gravity differential
value per Barrel of Gatherer’s common stream Crude Oil as determined under
Paragraph (b)(2)(b), the difference in cents per Barrel shall be calculated and
such shipper shall be debited an amount calculated by multiplying said
difference in Gravity differential value per Barrel by the Applicable Barrels.

(ii)                                  If the weighted average Gravity
differential value per Barrel of a shipper is less than the weighted average
Gravity differential value per Barrel of Gatherer’s common stream Crude Oil, the
difference shall be calculated as above outlined and such shipper shall be
credited for such difference.

 

(3)                                 Gravity Deliveries:

 

The weighted average Gravity differential value per Barrel shall be obtained in
the following manner:

 

a.              Multiply the Gravity times (x) the Gravity differential values
per Barrel times (x) the number of Barrels to which such Gravity differential
values are applicable;

b.              Sum the Gravity values; and

c.               Divide the total of the resultant Gravity differential values
in dollars and cents by the total of the applicable Barrels.

 

Applicable Barrels and Gravities shall be the net Barrels at 60° Fahrenheit
(with no deduction for loss allowance) and the Gravities recorded by the
Gatherer at the CRPs.

 

(4)                                 Adjustment between shippers for Gravity
shall be computed as follows:

 

a.              Compute the weighted average Gravity differential value per
barrel of the barrels delivered from each shipper.

b.              Compute the weighted average Gravity differential value per
Barrel of the composite common stream deliveries.

 

(i)                                     If the weighted average Gravity
differential value per Barrel of a shipper as so determined under Paragraph
(b)(4)(a) above shall be Greater than the weighted average Gravity differential
value per Barrel of Gatherer’s common stream Crude Oil as determined under
Paragraph (b)(4)(b), the difference in cents per Barrel shall be calculated and
such shipper shall be credited

 

--------------------------------------------------------------------------------


 

an amount calculated by multiplying said difference in Gravity differential
value per Barrel by the Applicable Barrels.

 

(ii)                                  If the weighted average Gravity
differential value per Barrel of a shipper is less than the weighted average
Gravity differential value per Barrel of Gatherer’s common stream Crude Oil, the
difference shall be calculated as above outlined and such shipper shall be
debited for such difference.

 

(5)                                 These calculations shall be made for each
calendar Month and the algebraic sum of the adjustments for the System shall be
zero ± One Dollar.  If a shipper shall have a net debit balance the balance
shall be remitted by ACH or Wire Transfer to the clearinghouse within fifteen
(15) days from receipt of statement of such debit.  If such shipper shall have a
credit, the clearinghouse shall remit the amount thereof after receipt by the
clearinghouse of the sums from those shippers having debits as calculated above.

 

(c)                                  Administration:

 

All System shippers shall be required to participate in the Quality Bank. 
Gatherer shall administer the Quality Bank and shall perform, or cause to be
performed, the clearinghouse business of calculating and effecting adjustments
using a process of debits, credits and interchange of funds among all shippers
on the System.  Gatherer may subcontract any or all of the work associated with
administration of the Quality bank, but by doing so Gatherer shall not be
relieved of any of its obligations hereunder.

 

Gatherer shall perform the necessary Quality Bank calculations as soon as the
data is available for such Month and promptly issue appropriate credit/debit
statements to each shipper.

 

Gatherer shall be responsible for determining and/or securing the quality of
Crude Oil received and delivered from each shipper for transportation in
Gatherer’s System.

 

Gatherer shall administer the Quality Bank, or cause the Quality Bank to be
administered, without profit or cost to Gatherer.

 

--------------------------------------------------------------------------------